Exhibit 10.1
Execution Version
PIPER JAFFRAY & CO.
Issuer
THE BANK OF NEW YORK MELLON
Trustee
 
INDENTURE
Dated as of December 28, 2009
 
SECURED COMMERCIAL PAPER NOTES

i



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
Article I.       DEFINITIONS AND CONSTRUCTION
    2  
Section 1.01       Definitions
    2  
Section 1.02       Rules of Construction
    7  
Section 1.03       Supplements Controlling
    8  
Article II
    9  
THE SERIES A CP NOTES
    9  
Section 2.01       Form Generally
    9  
Section 2.02       Denominations
    9  
Section 2.03       Execution, Authentication and Delivery
    9  
Section 2.04       Authenticating Agent
    10  
Section 2.05       Registration of and Limitations on Transfer and Exchange of
Series A CP Notes               
    11  
Section 2.06       Mutilated, Destroyed, Lost or Stolen Series A CP Notes
    14  
Section 2.07       Persons Deemed Owners
    15  
Section 2.08       Appointment of Paying Agent
    15  
Section 2.09       Access to List of Series A CP Noteholders’ Names and
Addresses
    15  
Section 2.10       Cancellation
    15  
Section 2.11.       Book Entry Series A CP Notes
    16  
Section 2.12       Notices to Clearing Agency
    17  
Section 2.13.       Definitive Notes
    17  
Section 2.14       Series A CP Note Issuance Procedures
    17  
Section 2.15       Payment of Interest and Principal; Optional Redemption
    20  
Section 2.16       CUSIP Numbers
    21  
Article III.       REPRESENTATIONS AND COVENANTS OF ISSUER
    22  
Section 3.01       Representations and Warranties of the Issuer—General. The
Issuer hereby represents and warrants to the Trustee and the Series A CP
Noteholders, as of the Closing Date:                  
    22  
Section 3.02       General Covenants of the Issuer
    23  
Section 3.03       Collateral Maintenance; Substitution; Trustee Daily
Collateral Reports
    24  
Section 3.04       Money for Series A CP Note Payments to Be Held in Trust
    25  
Section 3.05       Unclaimed Funds
    26  
Section 3.06       Successor Substituted
    26  
Section 3.07       Authorized Representative
    26  
Article IV.       SATISFACTION AND DISCHARGE
    27  
Section 4.01       Satisfaction and Discharge
    27  
Section 4.02       Application of Trust Money
    28  
Article V.       DEFAULTS AND REMEDIES
    28  
Section 5.02       Acceleration of Maturity; Rescission and Annulment
    29  
Section 5.03       Collection of Indebtedness and Suits for Enforcement by
Trustee
    30  
Section 5.04       Remedies
    31  
Section 5.05       Optional Preservation of Trust Assets
    32  
Section 5.06       Trustee May Enforce Claims Without Possession of Notes
    32  
Section 5.07       Limitation on Suits
    33  

ii



--------------------------------------------------------------------------------



 



         
Section 5.08       Unconditional Rights of Series A CP Noteholders to Receive
Principal and Interest
    33  
Section 5.09       Restoration of Rights and Remedies
    33  
Section 5.10       Rights and Remedies Cumulative
    34  
Section 5.11       Delay or Omission Not Waiver
    34  
Section 5.12       Rights of Series A CP Noteholders to Direct Trustee
    34  
Section 5.13       Waiver of Past Defaults
    34  
Section 5.14       Undertaking for Costs
    35  
Section 5.15       Waiver of Stay or Extension Laws
    35  
Section 5.16       Sale of Trust Assets
    35  
Section 5.17       Action on Notes
    36  
Section 5.18       Limited Rights of Certain Series A CP Noteholders
    36  
Article VI.       THE TRUSTEE
    37  
Section 6.01       Duties of Trustee
    37  
Section 6.02       Notice of Event of Default
    38  
Section 6.03       Rights of Trustee
    38  
Section 6.04       Not Responsible for Recitals or Issuance of Notes
    40  
Section 6.05       May Hold Notes
    40  
Section 6.06       Money Held in Trust
    40  
Section 6.07       Compensation, Reimbursement and Indemnification
    40  
Section 6.08       Replacement of Trustee
    41  
Section 6.09       Successor Trustee by Merger
    42  
Section 6.10       Appointment of Co-Trustee or Separate Trustee
    42  
Section 6.11       Eligibility; Disqualification
    43  
Section 6.12       Representations and Covenants of Trustee
    43  
Section 6.13       Trustee as Paying Agent, Registrar and Authenticating Agent
    44  
Section 6.14       Liability in Agent Capacity
    44  
Article VII.       SERIES A CP NOTEHOLDERS’ LIST AND REPORTS BY INDENTURE
TRUSTEE AND ISSUER
    45  
Section 7.01       Issuer to Furnish Trustee Names and Addresses of Series A CP
Noteholders
    45  
Section 7.02       Preservation of Information; Communications to Series A CP
Noteholders
    45  
Article VIII.       ACCOUNTS, ACCOUNTING AND RELEASES
    46  
Section 8.01       Collection of Money
    46  
Section 8.02       Distributions
    46  
Section 8.03       Release of Trust Assets, Etc
    46  
Section 8.05       Establishment of Note Account
    46  
Article IX.       SUPPLEMENTAL INDENTURES
    46  
Section 9.01       Supplemental Indentures Without Consent of Series A CP
Noteholders
    46  
Section 9.02       Supplemental Indentures with Consent of Series A CP
Noteholders
    47  
Section 9.03       Execution of Supplemental Indentures
    49  
Section 9.04       Effect of Supplemental Indenture
    49  
Section 9.05       Reference in Series A CP Notes to Supplemental Indentures
    49  
Article X.       MISCELLANEOUS
    49  
Section 10.01       Form of Documents Delivered to Trustee
    49  
Section 10.02       Acts of Series A CP Noteholders
    50  
Section 10.03       Notices, Etc. to Trustee, Issuer and Issuer
    51  

iii



--------------------------------------------------------------------------------



 



         
Section 10.04       Notices to Series A CP Noteholders; Waiver
    51  
Section 10.05       Alternate Payment and Notice Provisions
    52  
Section 10.06       Effect of Headings and Table of Contents
    52  
Section 10.07       Successors and Assigns
    52  
Section 10.08       Separability
    52  
Section 10.09       Benefits of Indenture
    52  
Section 10.10       Legal Holidays
    53  
Section 10.11       Governing Law
    53  
Section 10.12       Counterparts
    53  
Section 10.13       Issuer Obligation
    53  
Section 10.14       No Petition
    53  
Section 10.15       Force Majeure
    54  
EXHIBIT A — FORM OF MASTER SERIES A CP NOTE
    56  
EXHIBIT B — FORM OF INVESTOR REPRESENTATION LETTER FOR SERIES A CP NOTES
    57  
EXHIBIT C — FORM OF NOTICE OF EXCLUSIVE CONTROL
    60  
EXHIBIT D — FORM OF ISSUANCE NOTICE
    61  
EXHIBIT E — FORM OF DAILY COLLATERAL REPORT
    63  
EXHIBIT F — FORM OF COLLATERAL ACCOUNT CONTROL AGREEMENT
    64  

iv



--------------------------------------------------------------------------------



 



               This INDENTURE is dated as of December 28, 2009 (as amended,
supplemented or restated from time to time, this “Indenture”), between PIPER
JAFFRAY & CO., a corporation organized under the laws of the State of Delaware
(the “Issuer”), and THE BANK OF NEW YORK MELLON, a New York banking corporation,
as indenture trustee (the “Trustee”).
WITNESSETH:
               WHEREAS, the Issuer and the Trustee are executing and delivering
this Indenture in order to provide for the issuance by the Issuer of the
Series A CP Notes; and
               WHEREAS, Trustee and Issuer each have executed a Letter of
Representations (the “Letter of Representations”, which term shall include the
procedures referred to therein) with the Issuer and the initial Clearing Agency,
The Depository Trust Company (“DTC”) and a Certificate Agreement (the
“Certificate Agreement”) with DTC which establish, among other things, the
procedures to be followed by Trustee in connection with the issuance and custody
of Book-Entry Series A CP Notes.
               WHEREAS, The Bank of New York Mellon, as Securities Intermediary
and, in its capacity as Trustee hereunder, as Secured Party, and Issuer, as
Pledgor, each have executed a Collateral Account Control Agreement, dated as of
the date hereof, whereby the Securities Intermediary has agreed to establish and
maintain the Collateral Account (as defined herein).
               NOW THEREFORE, in consideration of the mutual agreements herein
contained, and of other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the parties hereto agree as follows:
GRANTING CLAUSES
               To secure payment and performance of the Series A CP Notes and
other obligations of the Issuer under this Indenture, the Issuer hereby
unconditionally grants, transfers, assigns, sets over, pledges and conveys to
the Trustee, as Trustee and Secured Party, for the exclusive benefit of the
Holders of the Series A CP Notes, subject to the terms of this Indenture and the
Collateral Account Control Agreement (pursuant to which the Securities
Intermediary will take instructions from the Pledgor or the Secured Party, as
specified therein) a continuing security interest in and a lien on all of the
Issuer’s right, title and interest in and to all assets held by the Securities
Intermediary pursuant to the Collateral Account Control Agreement, including
without limitation (a) all investment property held in the Collateral Account
whether now or hereafter existing, including all payments of principal and
interest received, collected or otherwise recovered on such investment property
and all other proceeds received in respect of such investment property, (b) all
cash, instruments or other property that are held or required to be deposited in
the Collateral Account, including all investments made with funds in the
Collateral Account, and (c) all proceeds of the conversion, voluntary or
involuntary, of any of the foregoing into cash or other liquid assets,
including, without limitation, all insurance proceeds and condemnation awards
(collectively, the “Collateral”).
               The foregoing Grants are made in trust to secure the Series A CP
Notes equally and ratably without prejudice, priority or distinction between any
Series A CP Note and any other Series A CP Notes, except as expressly provided
in this Indenture and to secure (i) the

 



--------------------------------------------------------------------------------



 



payment of all amounts due on the Series A CP Notes in accordance with their
terms, (ii) the payment of all other sums payable under this Indenture and
(iii) compliance with the provisions of this Indenture, all as provided herein
(the “Secured Obligations”).
               The Trustee acknowledges such Grants, accepts the trusts
hereunder in accordance with the provisions of this Indenture and agrees to
perform the duties herein required to the end that the interests of the Holders
of the Series A CP Notes may be adequately and effectively protected.
Article I.
DEFINITIONS AND CONSTRUCTION
Section 1.01 Definitions.
          As used in this Indenture and unless otherwise defined herein,
capitalized terms used in this Indenture shall have the meanings assigned to
them in the Collateral Account Control Agreement, the form of which is attached
hereto as Exhibit [F].
          “Act” or “Act of the Series A CP Noteholders” has the meaning
specified in Section 10.02 of this Indenture.
          “Affiliate” means, with respect to a particular Person, (a) any Person
that, directly or indirectly, is in control of, is controlled by, or is under
common control with, such Person, or (b) any Person who is a director or officer
or general partner (i) of such Person, (ii) of any subsidiary of such Person, or
(iii) of any Person described in clause (a) above. For purposes of this
definition, control of a Person shall mean the power, direct or indirect, (i) to
vote 5% or more of the securities having ordinary voting power to elect the
directors of such Person, or (ii) to direct or cause the direction of the
management and policies of such Person whether by contract or otherwise.
          “Authorized Representative” has the meaning specified in Section 3.07
of this Indenture.
          “Basic Documents” means this Trust Indenture and the Collateral
Account Control Agreement.
          “Book Entry Series A CP Notes” means beneficial interests in Notes
designated as “Book Entry Series A CP Notes” in this Indenture, ownership and
transfers of which shall be evidenced or made through book entries by a Clearing
Agency as described in Section 2.11; provided, that after the occurrence of a
condition whereupon Definitive Notes are to be issued to Note Owners, such Book
Entry Series A CP Notes shall no longer be “Book Entry Series A CP Notes.”
          “Business Day” means any day on which the Trustee and the appropriate
depositories are open for business.

2



--------------------------------------------------------------------------------



 



          “Clearing Agency” means an organization registered as a “clearing
agency” pursuant to Section 17A of the Exchange Act, as amended. As of the
Closing Date, the Clearing Agency shall be The Depository Trust Company.
          “Clearing Agency Participant” means a broker, dealer, bank, other
financial institution or other Person for whom from time to time a Clearing
Agency effects book entry transfers and pledges of securities deposited with the
Clearing Agency.
          “Closing Date” means each date of issuance of Series A CP Notes.
          “Collateral” has the meaning specified in the Granting Clauses herein.
          “Collateral Account” means custodial account number PJH006,
established and maintained by the Securities Intermediary under the Collateral
Account Control Agreement.
          “Collateral Account Control Agreement” means, the Collateral Account
Control Agreement, dated as of December 28, 2009, among The Bank of New York
Mellon as Trustee, as Secured Party and, The Bank of New York Mellon, as
Securities Intermediary, and the Issuer, as Pledgor, as the same may be amended,
supplemented, restated or otherwise modified from time to time
          “Corporate Trust Office” means the principal office of the Trustee at
which at any particular time its corporate trust business shall be administered,
which office at the date of the execution of this Indenture is located at
The Bank of New York Mellon
101 Barclay Street, Floor 7 West
New York, New York, New York, 10286
Attention:     Corporate Trust Administration
                     Dealing and Trading.
          “Daily Collateral Report” means a report provided by the Trustee
pursuant to Section 3.03, containing the information required in Exhibit E
hereto.
          “Definitive Series A CP Note” means a Series A CP Note in the form of
a registered, physical certificated security issued or endorsed directly to the
Holder thereof.
          “Designated Officer” shall mean an officer of the Trustee charged with
the administration of this Indenture.
          “Dollars”, “$” or “U.S. $” means United States dollars and, where the
context requires, means Dollars paid and/or held in the form of cash monies or
dollar-denominated commercial deposit accounts.
          “DTC” has the meaning specified in the Preamble to this Indenture.
          “Eligible Collateral” has the meaning specified in Article 1 and
Schedule I of the Collateral Account Control Agreement.

3



--------------------------------------------------------------------------------



 



          “Event of Default” has the meaning specified in Section 5.01 of this
Indenture.
          “Interest Accrual Period” means, with respect to any interest-bearing
Series A CP Notes, on any Interest Payment Date, the period from and including
the preceding Interest Payment Date (or, in the case of the first Payment Date
occurring after the related Closing Date, such Closing Date) to and excluding
such Payment Date, in each case calculated on the basis of actual number of days
over 360 days, subject to Section 10.10.
          “Interest Payment Date” means the fifteenth day of each calendar month
or, if such fifteenth day is not a Business Day, the next succeeding Business
Day, commencing January 2010.
          “Investment Company Act” means the Investment Company Act of 1940, as
amended from time to time.
          “Issuance Notice” means the notice required to be provided by the
Issuer to the Trustee pursuant to Section 2.14(c) of this Indenture.
          “Issuer” means Piper Jaffray & Co., a Delaware corporation.
          “Lien” means any security interest, mortgage, deed of trust, pledge,
hypothecation, assignment, participation or equity interest, deposit
arrangement, encumbrance, lien (statutory or other), preference, priority or
other security agreement or preferential arrangement of any kind or nature
whatsoever, including, without limitation, any conditional sale or other title
retention agreement, any financing lease having substantially the same economic
effect as any of the foregoing, and includes the filing of any financing
statement under the UCC (other than any such financing statement filed for
informational purposes only) or comparable law of any jurisdiction to evidence
any of the foregoing.
          “Majority of Series A CP Noteholders” or “Majority Series A CP
Noteholders”, means the Holders of Series A CP Notes evidencing in the aggregate
more than 50% of the Outstanding amount of the Series A CP Notes.
          “Margin Percentage” shall have the meaning specified in Article I of
the Collateral Account Control Agreement.
          “Margin Value” shall have the meaning specified in Article 1 of the
Collateral Account Control Agreement.
          “Margin Value Deficiency” means the excess of the Obligation Amount
over the Margin Value.
          “Master Series A CP Note” has the meaning specified in Section 2.01 of
this Indenture.
          “Maturity Date” means, as to each Series A CP Note, the Maturity Date
set forth on the face thereof.; provided, however, the Maturity Date of a
Series A CP Note shall not be greater than 270 days after the related Closing
Date; and further provided that a Maturity Date must be on a Business Day

4



--------------------------------------------------------------------------------



 



           “Note Account” means the account of that name established pursuant to
Section 8.05 of this Indenture.
          “Notice of Exclusive Control” has the meaning set forth in Article 1
of the Collateral Account Control Agreement.
          ‘Obligation Amount” has the meaning specified in Article 1 of the
Collateral Account Control Agreement.
          “Officer’s Certificate” means a certificate signed by the Chief
Executive Officer, the President, the Chief Financial Officer, the Treasurer or
any Assistant Treasurer of the relevant party and delivered to the Trustee.
          “Opinion of Counsel” means a written opinion reasonably acceptable to
the party to whom the opinion is directed. of counsel, who may be counsel for or
an employee of the Person providing the opinion.
          “Outstanding” as of any date of determination and with respect to
Series A CP Notes, refers to all Series A CP Notes theretofore authenticated and
delivered under this Indenture, except:

  (i)   Series A CP Notes theretofore cancelled or delivered for cancellation,
as specified in this Indenture;     (ii)   Series A CP Notes or portions thereof
for which payment or redemption money in the necessary amount has been
theretofore deposited as specified in this Indenture;     (iii)   Series A CP
Notes in exchange for or in lieu of which other Series A CP Notes have been
authenticated and delivered pursuant to this Indenture, unless proof is
presented to the Trustee that any such Series A CP Notes are held by a holder in
due course; and     (iv)   Series A CP Notes alleged to have been destroyed,
lost or stolen and for which replacement Series A CP Notes have been issued as
provided for in this Indenture.

          “Paying Agent” means any paying agent appointed pursuant to
Section 2.08 of this Indenture, and shall initially be the Trustee.
          “Payment Date” means each Interest Payment Date and each Maturity
Date.
          “Permitted Lien” means with respect to the Collateral, Liens in favor
of the Trustee pursuant to this Indenture.
          “Person” means any legal person, including any individual,
corporation, partnership, limited liability company, joint venture, association,
joint-stock company, trust, unincorporated organization, governmental entity or
other entity of similar nature.

5



--------------------------------------------------------------------------------



 



          “Record Date” means the Business Day immediately preceding a Payment
Date or Interest Payment Date .
          “Relevant UCC State” means each jurisdiction in which the filing of a
UCC financing statement is necessary to perfect the ownership interest of the
Issuer pursuant to the security interest granted to the Issuer or the Trustee.
          “Secured Obligations” has the meaning assigned in the granting clauses
of this Indenture.
          “Securities Act” means the Securities Act of 1933, as amended.
          “Securities Intermediary” has the meaning specified in the Collateral
Account Control Agreement.
          “Series A CP Note Interest” means, with respect to any
interest-bearing Series A CP Note, the interest payable in respect of such
Series A CP Notes (as calculated in accordance with Section 2.15 hereof and
payable pursuant to Section 8.02 of this Indenture), including any interest
remaining unpaid from any prior Interest Payment Date.
          “Series A CP Note Principal” means principal payable in respect of the
Series A CP Notes pursuant to Section 8.02 of this Indenture.
          “Series A CP Note Rate” means with respect to each Series A CP Note,
the rate set by the Issuer at the time of issuance thereof, which rate shall be
communicated to the Trustee by the Issuer in its Issuance Notice.
          “Series A CP Note Register” means the register maintained pursuant to
Section 2.05(a) of this Indenture, providing for the registration of the
Series A CP Notes and transfers and exchanges thereof.
          “Series A CP Noteholder or Holder” means the Person in whose name a
Series A CP Note is registered in the Series A CP Note Register.
          “Series A CP Notes” means the Issuer’s Secured Commercial Paper Notes,
issued pursuant to Section 2.01 of this Indenture and authenticated by the
Trustee substantially in the form attached hereto as Exhibit A.
          “Series A CP Note Owner or Owner” means with respect to a Book Entry
Series A CP Note, the Person that is the beneficial owner of such Book Entry
Series A CP Note, as reflected on the books of the Clearing Agency or on the
books of a Person maintaining an account with such Clearing Agency (directly as
a Clearing Agency Participant or as an indirect participant, in each case in
accordance with the rules of such Clearing Agency), and with respect to a
Definitive Note, the Person that is the registered owner of such Series A CP
Note as reflected in the Note Register.
          “Transfer” means to transfer, sell, exchange, pledge, hypothecate,
participate, or otherwise assign, in whole or in part.

6



--------------------------------------------------------------------------------



 



          “Transfer Agent and Registrar” has the meaning specified in
Section 2.05 of this Indenture.
          “Trustee” means The Bank of New York Mellon, in its capacity as
indenture trustee under this Indenture, or any successor trustee appointed as
provided therein.
          “UCC” means the Uniform Commercial Code, as amended from time to time,
as in effect in the applicable jurisdiction.
Section 1.02 Rules of Construction.
          Except as otherwise expressly provided in this Indenture or unless the
context otherwise clearly requires:

  (a)   Defined terms include, as appropriate, all genders and the plural as
well as the singular. References to designated articles, sections, and other
subdivisions of this Indenture, such as “Section 2.04(a),” refer to the
designated article, section, or other subdivision of this Indenture as a whole
and to all subdivisions of the designated article, section, or other
subdivision. The words “herein,” “hereof,” “hereto,” “hereunder” and other words
of similar import refer to this Indenture as a whole and not to any particular
article, section, or other subdivision of this Indenture.     (b)   Any term
that relates to a document or a statute, rule or regulation includes any
amendments, modifications, supplements or any other changes that may have
occurred since the document, statute or rule came into being, including changes
that occur after the date of this Indenture.     (c)   Any party may execute any
of its obligations under this Indenture either directly or through others, and
the right to cause something to be done rather than doing it directly shall be
implicit in every requirement under this Indenture; provide that any such party
shall remain responsible to the other party hereto for the proper performance of
its obligations hereunder.     (d)   The term “including” and all its variations
mean “including but not limited to.” Except when used in conjunction with the
word “either,” the word “or” is always used inclusively (for example, the phrase
“A or B” means “A or B or both,” not “either A or B but not both”).     (e)  
All accounting terms used in an accounting context shall be construed in
accordance with generally accepted accounting principles as in effect in the
United States. Capitalized terms used in this Indenture without definition that
are defined in the Uniform Commercial Code are used in this Indenture as defined
in the Uniform Commercial Code.     (f)   In the computation of a period of time
from a specified date to a later specified date, the word “from” means “from and
including” and the words “to” or “until” mean “to but excluding.”

7



--------------------------------------------------------------------------------



 



Section 1.03 Supplements Controlling.
          If a conflict exists between the provisions of this Indenture and any
Supplement, the provisions of the Supplement shall be controlling.

8



--------------------------------------------------------------------------------



 



Article II.
THE SERIES A CP NOTES
Section 2.01 Form Generally.
               The Notes shall be designated as the “Piper Jaffray Secured
Series A CP Notes.” The Notes, together with the Trustee’s certificate of
authentication, shall be in substantially the forms set forth in Exhibit A with
such appropriate insertions, omissions, substitutions and other variations as
are required or permitted by this Indenture, and may have such letters, numbers
or other marks of identification and such legends or endorsements placed thereon
as may, consistently herewith, be determined by the officers executing such
Series A CP Notes, as evidenced by their execution of the Series A CP Notes. Any
portion of the text of any Series A CP Note may be set forth on the reverse
thereof, with an appropriate reference thereto on the face of the Series A CP
Note.
               The Definitive Notes and the global certificate (“Master Series A
CP Note”) representing the Book Entry Series A CP Notes shall be typewritten,
printed, lithographed or engraved or produced by any combination of these
methods (with or without steel engraved borders), all as determined by the
officers executing such Series A CP Notes, as evidenced by their execution of
such Series A CP Notes.
               Each Series A CP Note shall be dated the date of its
authentication. The terms of the Series A CP Notes set forth in Exhibit A are
part of the terms of this Indenture.
Section 2.02 Denominations.
          The Series A CP Notes shall be issued in minimum amounts of $250,000
and integral multiples of $5,000 in excess thereof. Series A CP Notes shall be
issued without coupons attached. Purchases of the Series A CP Notes will not be
permitted in principal amounts less than $1,000,000.
Section 2.03 Execution, Authentication and Delivery.
          Each Series A CP Note shall be executed by manual or facsimile
signature by an Authorized Representative of the Issuer and shall be
authenticated by the Trustee at the written direction of an Authorized
Representative of the Issuer.
          Series A CP Notes bearing the manual or facsimile signature of an
individual who was, at the time when the signature was affixed, authorized to
sign on behalf of the Issuer shall not be rendered invalid notwithstanding the
fact that the individual ceased to be so authorized prior to the authentication
and delivery of the Series A CP Notes or does not hold that office at the date
of issuance of the Series A CP Notes.

9



--------------------------------------------------------------------------------



 



          No Series A CP Note shall be entitled to any benefit under this
Indenture or be valid for any purpose unless a certificate of authentication
appears on the Series A CP Note substantially in the form provided for in this
Indenture executed by the Trustee by the manual signature of a duly authorized
signatory. The certificate of authentication upon any Series A CP Note shall be
conclusive evidence, and the only evidence, that that Series A CP Note has been
duly authenticated and delivered.
          The Issuer will from time to time to the extent it determines to issue
Definitive Series A CP Notes, furnish to the Trustee an adequate supply of
Series A CP Notes. Definitive Series A CP Notes, if any, shall be in
substantially the form agreed upon by the Issuer and the Trustee and shall be
serially numbered and shall have been executed by manual or facsimile signature
of an Authorized Representative (as hereafter defined), but shall otherwise be
uncompleted. Book-Entry Series A CP Notes shall be represented by a single
Master Series A CP Notes substantially in the form attached hereto as Exhibit A
and which shall be executed by manual or facsimile signature by an Authorized
Representative in accordance with the Letter of Representations. Pending receipt
of instructions pursuant to this Agreement, the Trustee will hold the Master
Series A CP Note in safekeeping for the account of the Issuer or the Clearing
Agency, as the case may be, in accordance with Trustee’s customary practice and
the requirements of the Certificate Agreement.
          Each Definitive Series A CP Note or Master Note delivered to the
Trustee shall be accompanied by a letter from the Issuer, as the case may be,
identifying the Definitive Series A CP Note or Master Note(s) transmitted
therewith, and the Trustee shall acknowledge receipt of such Definitive Series A
CP Note(s) or Master Note(s) on the copy of such letter or pursuant to some
other form of written receipt deemed appropriate by the Trustee at the time of
delivery to the Trustee of such Definitive Series A CP Note(s) or Master
Note(s). Pending the issuance of Definitive Series A CP Notes as provided in
Section 2.13 of this Indenture, all Definitive Series A CP Notes and Master
Note(s) delivered to the Trustee shall be held by the Trustee for the account of
the Issuer or the Clearing Agency, as the case may be, for safekeeping in
accordance with the Trustee’s customary practice and the requirements of the
Certificate Agreement.
Section 2.04 Authenticating Agent.

  (a)   The Trustee may appoint authenticating agents (who must be Designated
Officers of the Trustee) for the Series A CP Notes. Any authenticating agent
shall be authorized to act on behalf of the Trustee in authenticating the
Series A CP Notes in connection with the issuance, delivery, registration of
transfer, exchange or repayment of the Series A CP Notes. Whenever reference is
made in this Indenture to the authentication of Series A CP Notes by the Trustee
or the Trustee’s certificate of authentication, that reference includes
authentication on behalf of the Trustee by an authenticating agent and a
certificate of authentication executed on behalf of the Trustee by an
authenticating agent. Each authenticating agent must be acceptable to the
Issuer.     (b)   Any institution succeeding to the corporate agency business of
an authenticating agent shall continue to be an authenticating agent without the
execution or filing of any power or any further act on the part of the Trustee
or the authenticating agent.

10



--------------------------------------------------------------------------------



 



  (c)   An authenticating agent may at any time resign by giving written notice
of resignation to the Trustee and to the Issuer. The Trustee may at any time
terminate the agency of an authenticating agent by giving notice of termination
to that authenticating agent and to the Issuer.     (d)   The Issuer agrees to
pay to each authenticating agent from time to time reasonable compensation for
its services under this Section.     (e)   The provisions of Sections 6.01 and
6.04 shall be applicable to any authenticating agent.     (f)   Pursuant to an
appointment made under this Section, the Series A CP Notes may be endorsed
using, in lieu of or in addition to the Trustee’s certificate of authentication,
an alternative certificate of authentication in substantially the following
form:

          “This is one of the Series A CP Notes described in the
within-mentioned Indenture.

                          as Authenticating Agent        for the Trustee       
      By: 

      Authorized Signatory”                Dated:                          

Section 2.05 Registration of and Limitations on Transfer and Exchange of
Series A CP Notes.
          (a) The Issuer shall cause to be kept a register (the “Series A CP
Note Register”) in which, subject to such reasonable regulations as it may
prescribe and the restrictions on transfers of the Series A CP Notes as provided
herein, a transfer agent and registrar (the “Transfer Agent and Registrar”)
shall provide for the registration of the Series A CP Notes and of transfers and
exchanges of the Series A CP Notes. The Transfer Agent and Registrar shall
initially be the Trustee, and the Series A CP Note Register shall initially be
kept at the office of the Trustee. Unless the context requires otherwise, any
reference in this Indenture to the Transfer Agent and Registrar shall include
any co-transfer agent and registrar appointed by the Trustee.
          The Trustee shall be permitted to resign as Transfer Agent and
Registrar upon 30 days’ written notice to the Issuer and the Series A CP
Noteholders; provided, however, that such resignation shall not be effective and
the Trustee shall continue to perform its duties as Transfer Agent and Registrar
until the Issuer at its own expense has appointed a successor Transfer Agent and
Registrar reasonably acceptable to the Trustee. If, after the date hereof, a
Person other than the Trustee is appointed by the Issuer as Transfer Agent and
Registrar, the Issuer shall give the Trustee prompt written notice of that
appointment and of the location, and any change in the location, of the Series A
CP Note Register. The Trustee may inspect the Series A CP Note Register at all
reasonable times and obtain copies of it, and the Trustee may conclusively rely

11



--------------------------------------------------------------------------------



 



upon a certificate executed by the Transfer Agent and Registrar as to the names,
addresses and taxpayer identification numbers of the Series A CP Noteholders and
the principal balances and numbers of the Series A CP Notes.
          Upon surrender for registration of transfer of any Series A CP Note at
any office or agency of the Transfer Agent and Registrar maintained for such
purpose, the Issuer shall execute, and the Trustee shall authenticate and
deliver, in the name of the designated transferee or transferees, one or more
new Series A CP Notes in any authorized denominations of like aggregate
principal balance.
          At the option of a Series A CP Noteholder, Series A CP Notes may be
exchanged for other Series A CP Notes in any authorized denominations of like
aggregate principal balance, upon surrender of the Series A CP Notes to be
exchanged at any office or agency of the Transfer Agent and Registrar maintained
for such purpose. Whenever any Series A CP Note is so surrendered for exchange,
the Issuer shall execute, and the Trustee shall authenticate and deliver, the
Series A CP Notes which the Series A CP Noteholder making the exchange is
entitled to receive.
          All Series A CP Notes issued upon any registration of transfer or
exchange of Series A CP Notes shall evidence the same obligations and the same
debt, and their Holders shall be entitled to the same rights and privileges
under this Indenture, as the surrendered Series A CP Notes or the Holders
thereof, as applicable.
          Every Series A CP Note presented or surrendered for registration of
transfer or exchange shall be duly endorsed by, or be accompanied by (i) a
written instrument of transfer in a form satisfactory to the Transfer Agent and
Registrar and duly executed by, its Holder or any attorney-in-fact thereof duly
authorized in writing, (ii) any representation letters or certifications
required by the Series A CP Notes and (iii) any other documents reasonably
required by the Transfer Agent and Registrar. Each Series A CP Noteholder must
satisfy all transfer restrictions set forth in the Series A CP Notes.
          Each Series A CP Note shall be registered at all times as herein
provided, and any transfer or exchange of such Series A CP Note shall be valid
for purposes hereunder only upon registration of such transfer or exchange by
the Transfer Agent and Registrar as provided herein. Payments on any Payment
Date shall be made to Series A CP Noteholders of record on the immediately
preceding Record Date.
          No service charge shall be made for any registration of transfer or
exchange of Series A CP Notes, but the Transfer Agent and Registrar or any
co-transfer agent and registrar may require payment of a sum sufficient to cover
any tax or governmental charge that may be imposed in connection with any
transfer or exchange of the Series A CP Notes.
          (b)      The Transfer Agent and Registrar shall at all times maintain
in The City of New York, an office or offices or agency or agencies where
Series A CP Notes may be surrendered for registration of transfer or exchange.
          (c)      No Series A CP Note may be offered, sold, delivered or
transferred (including, without limitation, by pledge or hypothecation) except
to Qualified Institutional Buyers (“QIBs”)

12



--------------------------------------------------------------------------------



 



and entities (exclusive of a natural person) acting for their own account or the
accounts of other similarly qualified purchasers who in the aggregate own and
invest on a discretionary basis not less than $25,000,000 in Investments (as
defined in Exhibit B hereto) (“QP”), in each case purchasing for their own
account. Each Series A CP Note shall bear a restrictive legend to the foregoing
effect substantially in the form of the legends on the face of the form of
Series A CP Note at Exhibit A.
          (d)      Each Prospective Owner shall represent and warrant in writing
in substantially the form set forth in Exhibit B hereto, to the Issuer,
Indenture Trustee and the Series A CP Note Registrar and any of their respective
successors that:
(i)      Such Person is duly authorized to purchase such Series A CP Notes and
its purchase of investments having the characteristics of such Series A CP Notes
is authorized under, and not directly or indirectly in contravention of, any
law, charter, trust instrument or other operative document, investment
guidelines or list of permissible or impermissible investments that is
applicable to the investor; and
(ii)      Such Person understands that each holder of such Series A CP Note, by
virtue of its acceptance thereof, assents to the terms, provisions and
conditions of this Indenture.
          (e)      Each Prospective Owner of a Series A CP Note shall represent
and warrant in writing, in substantially the form set forth in Exhibit B hereto,
as applicable, to the Issuer, the Indenture Trustee and the Series A CP Note
Registrar and any of their respective successors that:
(i)      Such Person is a QIB or QP and is acquiring such Series A CP Note for
its own account or for the account of one or more QIBs for whom it is authorized
to act; and
(ii)      Such Person understands that such Series A CP Notes have not been
registered under the Securities Act, and that, if in the future it decides to
offer, resell, pledge or otherwise transfer such Series A CP Notes, such
Series A CP Notes may be offered, resold, pledged or otherwise transferred only
to a person whom the seller reasonably believes is a QIB or QP that is
purchasing such Notes for its own account or for the account of a QIB or QP, in
each case in compliance with the requirements of this Indenture.
          (f)      In the event that a Series A CP Note is transferred to a
Person that does not meet the requirements of this Section 2.05, such transfer
shall be of no force and effect, shall be void ab initio, and shall not operate
to transfer any rights to such Person, notwithstanding any instructions to the
contrary to the Issuer, the Trustee or any intermediary; and neither the
Indenture Trustee nor the Issuer shall make any payments on such Note for as
long as such Person is the Series A CP Noteholders of such Series A CP Note.
          (g)      Each Holder of a Series A CP Note (or Note Owner) desiring to
effect such a transfer shall, and does hereby agree to, indemnify the Issuer and
the Trustee against any liability that may result if the transfer is not so
exempt or is not made in accordance with federal and state securities laws and
any other restrictions specified in this Section 2.05. Each holder of a
Book-Entry Series A CP Note shall be deemed to have consented to such transfer
restrictions.

13



--------------------------------------------------------------------------------



 



          (h)      The Trustee shall cause each Series A CP Note to contain a
legend substantially similar to the applicable legend provided in Exhibit A
hereto stating that transfer of such Notes is subject to certain restrictions as
set forth herein.
          (i)      Any purported transfer of a Series A CP Note (or any interest
therein) not in accordance with this Section 2.05 shall be null and void and
shall not be given effect for any purpose hereunder.
          (j)      Neither the Trustee nor the Issuer will have the ability to
monitor transfers of the Series A CP Notes while they are in book-entry form and
neither will have any liability for transfers of Book-Entry Series A CP Notes in
violation of any of the transfer restrictions described in this Section 2.05.
Section 2.06 Mutilated, Destroyed, Lost or Stolen Series A CP Notes.
          If (a) the Trustee receives evidence to its reasonable satisfaction of
the destruction, loss or theft of any Series A CP Note, and there is delivered
to the Trustee such security or indemnity as may be required by it to hold the
Issuer, the Transfer Agent and Registrar and the Trustee harmless or (b) any
mutilated Series A CP Note is surrendered to the Trustee, then, in the absence
of notice to the Issuer, the Transfer Agent and Registrar or the Trustee that
the Series A CP Note has been acquired by a bona fide purchaser, the Issuer
shall execute, and the Trustee shall authenticate and deliver, in exchange for
or in lieu of any such mutilated, destroyed, lost or stolen Series A CP Note, a
replacement Series A CP Note of like tenor (including the same date of issuance)
and principal amount, bearing a number not contemporaneously outstanding.
          However, if the mutilated, destroyed, lost or stolen Series A CP Note
shall have become or within seven days shall be due and payable, or shall have
been selected or called for redemption, instead of issuing a replacement
Series A CP Note, the Issuer may pay the Series A CP Note without its surrender,
except that any mutilated Series A CP Note shall be surrendered. If a bona fide
purchaser of the original Series A CP Note in lieu of which a replacement
Series A CP Note was issued (or payment was made) presents for payment the
original Series A CP Note, the Issuer and the Trustee shall be entitled to
recover the replacement Series A CP Note (or the payment) from the Person to
whom it was delivered or any Person taking the replacement Series A CP Note from
the Person to whom the replacement Series A CP Note was delivered or any
assignee of that Person, except a bona fide purchaser.
          Upon the issuance of any replacement Series A CP Note under this
Section, the Issuer may require the payment by the Holder of the Series A CP
Note of a sum sufficient to cover any tax or other governmental charge that may
be imposed on that issuance and any other reasonable expenses (including the
fees and expenses of the Trustee or the Transfer Agent and Registrar) connected
with that issuance.
          Every replacement Series A CP Note issued pursuant to this Section in
replacement of any mutilated, destroyed, lost or stolen Series A CP Note shall
constitute complete and indefeasible evidence of a claim against the Issuer
secured by the lien of this Indenture, as if originally issued, whether or not
the destroyed, lost or stolen Series A CP Note shall be found at

14



--------------------------------------------------------------------------------



 



any time, and shall be entitled to all the benefits of this Indenture equally
and proportionately with any other duly issued Series A CP Notes.
          The provisions of this Section are exclusive and shall preclude all
other rights and remedies regarding the replacement or payment of mutilated,
destroyed, lost or stolen Series A CP Notes.
Section 2.07 Persons Deemed Owners.
          Prior to due presentation for registration of transfer of any Series A
CP Note, the Issuer, the Trustee and any agent of the Issuer or the Trustee
shall treat the Person in whose name any Series A CP Note is registered as the
owner of that Series A CP Note for the purpose of receiving distributions
pursuant to the terms herein and for all other purposes whatsoever. Neither the
Issuer, the Trustee, nor any agent of the Issuer or the Trustee shall be
affected by any notice to the contrary.
Section 2.08 Appointment of Paying Agent.
          The Trustee shall always be a Paying Agent for the Series A CP Notes
(and the Trustee hereby accepts its appointments as a Paying Agent hereunder).
The Issuer may appoint additional Paying Agents and may vary or terminate the
appointment of any Paying Agent other than the Trustee. Any additional Paying
Agent appointed by the Issuer shall be a bank or other financial institution
which, on the date of appointment, has short-term debt ratings of at least “P-1”
from Moody’s and “A-1” from Standard & Poor’s.
          Notice of all changes in the identity or specified office of a Paying
Agent shall be delivered promptly to the Series A CP Noteholders by the Issuer.
Section 2.09 Access to List of Series A CP Noteholders’ Names and Addresses.
          (a)      The Transfer Agent and Registrar shall furnish or cause to be
furnished to the Issuer, the Trustee, any Owner or any Paying Agent requesting
it a list of the names and addresses of the Series A CP Noteholders within five
Business Days after receipt by the Transfer Agent and Registrar of a written
request therefor from that Person; provided, however, that in the case of a
person claiming to be an Owner requesting a list of such names and addresses the
Transfer Agent and Registrar shall not furnish such list until the Issuer shall
have authorized release of such list and the Trustee shall have no liability for
such release or the identity of the requesting person.
          (b)      Every Series A CP Noteholder, by receiving and holding a
Series A CP Note, agrees that none of the Issuer, the Trustee, the Transfer
Agent and Registrar nor any of their respective agents and employees shall be
held accountable for the disclosure of any information as to the names and
addresses of the Series A CP Noteholders pursuant to clause (a) above.
Section 2.10 Cancellation.
          All Series A CP Notes surrendered for payment, registration of
transfer, exchange, or redemption shall be delivered to the Trustee and promptly
canceled by it in accordance with its

15



--------------------------------------------------------------------------------



 



customary procedures. The Issuer may at any time deliver to the Trustee for
cancellation any Series A CP Notes previously authenticated and delivered that
the Issuer may have acquired in any lawful manner. All Series A CP Notes so
delivered shall be promptly canceled by the Trustee in accordance with its
customary procedures. No Series A CP Notes shall be authenticated in lieu of or
in exchange for any Series A CP Notes canceled as provided in this Section,
except as expressly permitted by this Indenture. All canceled Series A CP Notes
held by the Trustee shall be disposed of by it in its customary manner unless
the Issuer directs by a timely order that they be returned to it. Promptly upon
the written request of the Issuer, Trustee shall cancel and return to the Issuer
issued Certificated Series A CP Notes in its possession at the time of such
request.
Section 2.11. Book Entry Series A CP Notes.
          The Series A CP Notes will be issued in the form of typewritten Notes
or Master Notes representing Book Entry Series A CP Notes, to be delivered to,
or to the Trustee, as custodian for, the Clearing Agency, by, or on behalf of,
the Issuer. The Book Entry Series A CP Notes shall be registered initially on
the Note Register in the name of Cede & Co., the nominee of the Clearing Agency,
and no Owner of Book Entry Series A CP Notes thereof will receive a Definitive
Note representing such Series A CP Note Owner’s interest in such Book-Entry
Note, except as provided in Section 2.13. Unless and until definitive, fully
registered Notes (the “Definitive Notes”) have been issued to such Owners of
Book Entry Series A CP Notes pursuant to Section 2.13:
          (i)      the provisions of this Section shall be in full force and
effect;
          (ii)      the Note Registrar, the Trustee and the Issuer shall be
entitled to deal with the Clearing Agency for all purposes of this Indenture
(including the payment of principal of and interest on the Book Entry Series A
CP Notes and the giving of instructions or directions hereunder) as the sole
holder of the Book Entry Series A CP Notes, and shall have no obligation to the
Owners of Book Entry Series A CP Notes;
          (iii)      to the extent that the provisions of this Section conflict
with any other provisions of this Indenture, the provisions of this Section
shall control;
          (iv)      the rights of Owners of Book Entry Series A CP Notes shall
be exercised only through the Clearing Agency and shall be limited to those
established by law and agreements between such Owners of Book Entry Series A CP
Notes and the Clearing Agency and/or the Clearing Agency Participants pursuant
to the Note Depository Agreement. Unless and until Definitive Notes are issued
pursuant to Section 2.13, neither the Trustee nor the Note Registrar shall
register any transfer of a beneficial interest in a Book-Entry Note; and the
initial Clearing Agency will make book entry transfers among the Clearing Agency
Participants and receive and transmit payments of principal of and interest on
the Book Entry Series A CP Notes to such Clearing Agency Participants; and
          (v)      whenever this Indenture requires or permits actions to be
taken based upon instructions or directions of Holders of Notes evidencing a
specified percentage of the Outstanding balance of the Notes, the Clearing
Agency shall be deemed to represent such

16



--------------------------------------------------------------------------------



 



percentage only to the extent that it has received instructions to such effect
from Owners of Book Entry Series A CP Notes and/or Clearing Agency Participants
owning or representing, respectively, such required percentage of the beneficial
interest in the Book Entry Series A CP Notes and has delivered such instructions
to the Trustee.
Section 2.12 Notices to Clearing Agency.
          Whenever a notice or other communication to the Series A CP
Noteholders is required under this Indenture, unless and until Definitive Notes
shall have been issued to such Owners of Book Entry Series A CP Notes pursuant
to Section 2.13, the Trustee shall give all such notices and communications
specified herein to be given to Owners of Book Entry Series A CP Notes to the
Clearing Agency, and shall have no obligation to such Series A CP Noteholders.
Section 2.13. Definitive Notes.
          If (i) the Clearing Agency is no longer willing or able to properly
discharge its responsibilities with respect to the Book Entry Series A CP Notes
and the Issuer is unable to locate a qualified successor or (ii) after the
occurrence of an Event of Default hereunder, Series A CP Note Owners of the Book
Entry Series A CP Notes representing beneficial interests aggregating at least a
majority of the Outstanding Balance of the Book Entry Series A CP Notes advise
the Clearing Agency in writing that the continuation of a book entry system
through the Clearing Agency is no longer in the best interests of such Series A
CP Note Owners, then the Clearing Agency shall notify all Owners of Book Entry
Series A CP Notes, the Trustee and the Note Registrar of the occurrence of any
such event and of the availability of Definitive Notes to Owners of Book Entry
Series A CP Notes requesting the same. Upon surrender to the Note Registrar of
the typewritten Notes representing the Book Entry Series A CP Notes by the
Clearing Agency, accompanied by registration instructions, the Issuer shall
execute and the Note Registrar shall authenticate the Definitive Notes in
accordance with the instructions of the Clearing Agency. None of the Issuer, the
Note Registrar, or the Trustee shall be liable for any delay in delivery of such
instructions and may conclusively rely on, and shall be protected in relying on,
such instructions. Upon the issuance of Definitive Notes, the Trustee and the
Issuer shall recognize the Holders of such Definitive Notes as Noteholders.
Section 2.14 Series A CP Note Issuance Procedures.
          (a)      On the initial Closing Date, the Issuer shall execute and the
Trustee shall authenticate and deliver the Master Series A CP Note, which shall
not contain a specified principal amount but shall represent the entire amount
of Series A CP Notes Outstanding from time to time hereunder; provided that the
maximum principal aggregate amount of the Series A CP Notes shall not exceed
$300,000,000 at any time. The Master Series A CP Note shall be held by Trustee
as Issuing Agent and custodian for the Depository.
          (b)      From time to time during the term of this Indenture and
subject to the terms and conditions hereof, and upon the Trustee’s timely
receipt of written or telecopy instructions, notice transmitted directly to the
Trustee’s computers or in such manner as the Trustee then employs as its normal
business practice (collectively, “Instructions”), not later than 2:00 p.m., New
York City time, on a Business Day, from an Authorized Representative, on the
Business

17



--------------------------------------------------------------------------------



 



Day immediately preceding the date of issuance ( to be followed up by the
Issuer’s entry in the “MMI/OIS” system (or any successor to such system) not
later than 10:00 a.m., New York City time on the day of issuance) of any
Definitive Series A CP Notes (in the case of instructions from an Authorized
Representative) the Trustee shall withdraw the respective Definitive Series A CP
Notes from safekeeping and in accordance with the Instructions so received, take
the following actions with respect to each such Definitive Series A CP Notes:
(i)      date each such Definitive Series A CP Notes the date of issuance
thereof (which shall be a Business Day) and insert the maturity date thereof
(provided that the Authorized Representative shall ensure that such date is a
Business Day and that it shall not less than 30 days or more than 270 days from
the date of issue) and the face amount (provided that the Authorized
Representative shall ensure that such face amount is not less than $250,000)
thereof in figures;
(ii)      authenticate (by countersigning) each such Definitive Series A CP
Notes in the appropriate space provided thereon; and
(iii)      deliver in the Borough of Manhattan south of Chambers Street each
such Definitive Series A CP Notes to the person designated by such Authorized
Representative against Payment in immediately available funds of the principal
amount of Series A CP Notes.
          (c)      In the case of Book-Entry Series A CP Notes, from time to
time during the term of this Indenture and subject to the terms and conditions
hereof, and upon the Trustee’s timely receipt of written or telecopy
instructions, notice transmitted directly to the Trustee’s computers or in such
a manner as the Trustee then employs as its normal business practices, and
confirmed by the Issuer by the submission of an Issuance Notice, not later than
2:00 p.m., New York City time, from an Authorized Representative, on the
Business Day immediately preceding the date of issuance ( to be followed up by
the Issuer’s entry in the “MMI/OIS” system (or any successor to such system) not
later than 10:00 a.m., New York City time on the day of issuance) of any
Book-Entry Series A CP Notes (in the case of instructions from an Authorized
Representative) the Trustee shall give issuance instructions for the issuance of
Book-Entry Series A CP Notes to the Clearing Agency in a manner set forth in,
and take other actions as are required by, the Letter of Representations and the
Certificate Agreement. Instructions for the issuance of Book-Entry Series A CP
Notes shall include the following information with respect to each Book-Entry
Series A CP Note:
(i)      the date of issuance of each such Book-Entry Series A CP Note (which
shall be a Business Day);
(ii)      the maturity date of each such Book-Entry Series A CP Note (provided
that the Authorized Representative shall ensure that such date is a Business Day
and that it shall not be less than 30 days or more than 270 days from the date
of issue);
(iii)      the face amount (provided that the Authorized Representative shall
ensure that such face amount is not less than $250,000) in figures; and

18



--------------------------------------------------------------------------------



 



          (iv)      the Interest Rate or discount factor.
          (d)      Trustee shall send a report (by telecopy or other means
permitted hereunder) except if otherwise provided to the Issuer on a monthly
basis of the Trustee’s issuance of Series A CP Notes under this Section 2.14,
including the maturity date and face amounts of each Series A CP Note issued.
          (e)      Instructions must be received by the Trustee by 2:00 p.m.,
New York City time, on the Business Day immediately prior to the issuance date,
for physical issuance or for book-entry issuance ( to be followed up by the
Issuer’s entry in the “MMI/OIS” system (or any successor to such system) not
later than 10:00 a.m., New York City time on the day of issuance).
          (f)      The Issuer understands that although Trustee has been
instructed to deliver Series A CP Notes against payment, delivery of Series A CP
Notes may, in accordance with the custom prevailing in the commercial paper
market, be made before receipt of payment in immediately available funds.
Therefore, once Trustee has delivered a Series A CP Note as instructed by the
Issuer, the Issuer shall bear the risk that a Series A CP Note purchaser fails
to remit payment for the Series A CP Note. Trustee shall have no liability to
the Issuer for any failure or inability on the part of a purchaser to make
payment for Series A CP Notes. Nothing in this Agreement shall require Trustee
to purchase any Series A CP Note or expend its own funds for the purchase price
of a Series A CP Note or Series A CP Notes.
          (g)      Except as may otherwise be provided in the Letter of
Representations, if at any time the Issuer instructs Trustee to cease issuing
Definitive Series A CP Notes and to issue only Book-Entry Series A CP Notes, the
Trustee agrees that all Series A CP Notes will be issued as Book-Entry Series A
CP Notes and that no Definitive Series A CP Notes shall be exchanged for
Book-Entry Series A CP Notes unless and until the Trustee have received written
instructions from an Authorized Representative to the contrary.
          (h)      It is understood that Trustee is not under any obligation to
assess or review the financial condition or credit worthiness of any person to
or for whose account Trustee is instructed to deliver a Series A CP Note
pursuant to instructions from an Authorized Representative or to advise the
Issuer as to the results of any such appraisal or investigation Trustee may have
conducted on its own or of any adverse information concerning any such person
that may in any way have come to Trustee’s attention.
          (i)      It is understood that the Clearing Agency may request the
delivery of Definitive Series A CP Notes in exchange for Book-Entry Series A CP
Notes upon the termination of the Clearing Agency’s services pursuant to the
Clearing Agency Letter of Representations. Accordingly, upon such termination,
Trustee is authorized to complete and deliver Definitive Series A CP Notes in
partial or complete substitution for Book-Entry Series A CP Notes of the same
face amount and maturity as requested by the Clearing Agency. Upon the
completion or delivery of any such Definitive Series A CP Notes, Trustee shall
annotate its records regarding the Master Note with respect to such Book-Entry
Series A CP Notes to reflect a corresponding reduction in the face amount of the
Outstanding Book-Entry Series A CP Notes. Trustee’s

19



--------------------------------------------------------------------------------



 



authority to so complete and deliver such Definitive Series A CP Notes shall be
irrevocable at all times from the time a Book-Entry Series A CP Note is
purchased until the indebtedness evidenced thereby is paid in full.
          (j)      If Trustee shall receive instructions (confirmed in writing
in accordance with this Indenture) from the Issuer not to issue or deliver
Series A CP Notes, until revoked in writing or superseded by further written
instructions from the Issuer, Trustee shall not issue or deliver Series A CP
Notes, provided, however, that, Trustee shall be required to deliver Series A CP
Notes in respect of agreements for the sale of Series A CP Notes concluded by an
Authorized Representative prior to receipt by the Authorized Representative of
notice of such instructions from the Issuer, if the Authorized Representative
shall have confirmed such delivery to Trustee in writing prior to Trustee’s
delivery of the Series A CP Notes. For purposes of this Section (i), Trustee may
rely on written notice given or delivered to Trustee by an Authorized
Representative as to whether any particular Series A CP Notes are to be issued
in respect of such agreements concluded by such Authorized Representative, and
Trustee shall have no obligation to make any other or further investigation.
          (k)      Each issuance of Series A CP Notes hereunder shall be subject
to the conditions (to be monitored by the Issuer) that: (i) each representation,
warranty and covenant of the Issuer contained in this Indenture is satisfied on
the date of such issuance, (ii) there shall be no occurrence and continuance of
an Event of Default that remains uncured, and (iii) there shall have been
confirmed by the Securities Intermediary to the Trustee, on or prior to
11:00 a.m., New York City time, that there is no Margin Value Deficiency (i.e.,
the aggregate Series A CP Note Principal Outstanding immediately after such
issuance, taking into account any concurrent maturities and redemptions, shall
not exceed the Margin Value), and no issuance shall occur unless these
conditions are satisfied.
Section 2.15 Payment of Interest and Principal; Optional Redemption.
          (a)      Each Series A CP Note shall either (i) be sold at a discount
to the face or par amount thereof and not bear interest or (ii) accrue interest
at the stated Series A CP Note Rate and such interest shall be payable on each
Interest Payment Date. If Series A CP Notes are issued with Interest, such
Interest shall be computed on each such Series A CP Note on the basis of a
360-day year and the actual number of days elapsed in each Interest Accrual
Period. The principal of the Series A CP Notes shall be payable on the related
Maturity Date. Notwithstanding the foregoing, the entire unpaid principal amount
of the Series A CP Notes shall be due and payable, if not previously paid, on
the date on which an Event of Default shall have occurred and be continuing, if
the Trustee, or Majority CP Holders have declared the Series A CP Notes to be
immediately due and payable in the manner provided in Section 5.02. All
principal payments on the Series A CP Notes shall be made to the Series A CP
Noteholders entitled thereto.
          (b)      By 4:00 p.m., New York City time, on the Business Day
immediately prior to each Payment Date, Issuer shall transfer to Paying Agent
for deposit in the Note Account immediately available funds at least equal to
the sum of any Series A CP Note Interest and the aggregate principal amount of
all Series A CP Notes maturing on such Payment Date. In the event Issuer fails
to make the payment by such time, the Trustee may provide DTC with a

20



--------------------------------------------------------------------------------



 



“refusal to pay” notice. Paying Agent shall then pay on the Payment Date to each
holder of the Series A CP Notes (which may, in the case of Book-Entry Series A
CP Notes held by Paying Agent pursuant to the Certificate Agreement, be the
Clearing Agency or a nominee of the Clearing Agency), (i) Series A CP Note
Interest, if any, and (ii) the principal amount of all Series A CP Notes
maturing on such Payment Date that are presented to Paying Agent for payment at
or prior to 3:00 p.m., New York City time, on such day (or if presented after
3:00 p.m., New York City time, then on the next succeeding Business Day) to the
extent of funds available in the Note Account. Upon payment by Paying Agent as
aforesaid, Paying Agent shall mark Definitive Series A CP Note(s) presented as
paid, cancel such Definitive Series A CP Note(s) and dispose of such cancelled
Definitive Series A CP Notes in accordance with Section 2.10 of this Indenture.
After payment of any matured Book-Entry Series A CP Note, Paying Agent shall
also annotate its records to reflect the remaining aggregate Outstanding
principal amount of Book-Entry Series A CP Notes in accordance with the Letter
of Representations.
          (c)      Any Series A CP Note Interest and principal payable on the
Maturity Date of any Definitive Series A CP Note shall be paid on the applicable
Payment Date (to the extent of funds available in the Note Account) to the
Person in whose name such Series A CP Note is registered on the Record Date by
check mailed first-class postage prepaid to such Person’s address as it appears
on the Note Register on such Record Date or, upon written request made to the
Paying Agent with a copy to the Trustee, if the Trustee is not the Paying Agent,
at least five Business Days prior to the related Record Date, by the Holder of a
Series A CP Note by wire transfer in immediately available funds to an account
specified in the request and at the expense of such Series A CP Noteholder.
          (d)      Upon the request of a Series A CP Noteholder, the Issuer may
agree to (but in no event shall Issuer be required to) redeem some or all of
such Noteholder’s Series A CP Notes. If the Issuer agrees to such a redemption,
the Issuer shall immediately notify the Trustee of the particular Series A CP
Notes to be redeemed, including the related Maturity Date (and the new
redemption date), the principal amount of the redemption and the CUSIP number.
The Trustee and the Issuer shall agree upon the procedures to be followed to
execute such redemption request. For all purposes hereunder, the redemption date
shall be deemed to be the new Maturity Date for such Series A CP Notes so
redeemed.
Section 2.16 CUSIP Numbers.
          The Issuer in issuing the Series A CP Notes may use “CUSIP” numbers
(if then generally in use), and, if so, the Trustee shall use “CUSIP” numbers in
notices of redemption as a convenience to Holders; provided that any such notice
may state that no representation is made as to the correctness of such numbers
either as printed on the Series A CP Notes or as contained in any notice of a
redemption and that reliance may be placed only on the other identification
numbers printed on the Series A CP Notes, and any such redemption shall not be
affected by any defect in or omission of such numbers. The Issuer will promptly
notify the Trustee in writing of any change in the “CUSIP” numbers.

21



--------------------------------------------------------------------------------



 



Article III.
REPRESENTATIONS AND COVENANTS OF ISSUER
Section 3.01 Representations and Warranties of the Issuer—General. The Issuer
hereby represents and warrants to the Trustee and the Series A CP Noteholders,
as of the Closing Date:

  (a)   Organization and Good Standing. The Issuer is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Delaware and has full power, authority and legal right to own its properties and
conduct its business as such properties are presently owned and such business is
presently conducted, and to execute, deliver and perform its obligations under
this Indenture and the Collateral Account Control Agreement and to execute and
deliver to the Trustee the Series A CP Notes pursuant hereto.

  (b)   Due Authorization; Enforceability. The execution and delivery of this
Indenture and the Collateral Account Control Agreement have been duly authorized
by the Issuer by all necessary action on its part. This Indenture, and the
Collateral Account Control Agreement each constitutes the legal, valid and
binding obligation of the Issuer, enforceable against it in accordance with its
terms, except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws now or hereinafter
in effect, affecting the enforcement of creditors’ rights in general and except
as such enforceability may be limited by general principles of equity (whether
considered in a proceeding at law or in equity).

  (c)   No Conflicts. The execution, delivery and performance of this Indenture
and the Collateral Account Control Agreement, the execution and delivery of the
Notes, and the performance of the transactions contemplated under the Basic
Documents by the Issuer, do not (i) contravene its Articles of Incorporation or
any other agreements pursuant to which it is organized, (ii) violate any
provision of, or require any filing (except for the filings under the UCC
required by this Agreement, each of which has been duly made and is in full
force and effect), registration, consent or approval under, any law, rule,
regulation, order, writ, judgment, injunction, decree, determination or award
presently in effect having applicability to the Issuer, except for such filings,
registrations, consents or approvals as have already been obtained and are in
full force and effect, (iii) result in a breach of or constitute a default or
require any consent under any indenture or loan or credit agreement or any other
agreement, lease or instrument to which the Issuer is a party or by which it or
its properties may be bound or affected except those as to which a consent or
waiver has been obtained and is in full force and effect and an executed copy of
which has been delivered to the Trustee, or (iv) result in, or require, the
creation or imposition of any Lien upon or with respect to any of the properties
now owned or hereafter acquired by the Issuer other than as specifically
contemplated by this Agreement.

  (d)   Use of Proceeds. No proceeds of the issuance of any Series A CP Note
will be used by the Issuer to purchase or carry any margin security within the
meaning of, or otherwise

22



--------------------------------------------------------------------------------



 



      contravene or conflict with any of, Regulations T, U or X of the Board of
Governors of the Federal Reserve System.

  (e)   Certain Security Interest Representations. The Issuer further represents
and warrants as follows with respect to the security interest in the Collateral
granted to the Trustee hereunder:

(i) This Agreement creates a valid and continuing security interest (as defined
in the UCC) in the Collateral pledged hereunder in favor of the Trustee, which
security interest is prior to all other Liens and is enforceable as such as
against creditors of and purchasers from the Issuer.
(ii) The Issuer has taken or caused to be taken all steps necessary to perfect
the security interest against the Collateral.
(iii) At the time of conveyance hereunder the Issuer owned and had good and
marketable title to the Collateral free and clear of any Lien, claim or
encumbrance of any Person (other than Permitted Liens and Liens, if any, which
by their terms are released in full upon conveyance hereunder).
(iv) The Issuer has caused the filing of all appropriate financing statements in
the proper filing office in the appropriate jurisdictions under applicable law
in order to perfect the grant of the Collateral to the Trustee hereunder.
(v) Other than the transfer to the Trustee pursuant to this Agreement, and any
Liens or encumbrances which by their terms or otherwise are released in full
upon conveyance hereunder, the Issuer has not pledged, assigned, sold, granted a
security interest in, or otherwise conveyed any of the Collateral. The Issuer
has not authorized the filing of and is not aware of any financing statements
against the Issuer that include a description of collateral covering the
Collateral Notes other than any financing statement relating to the transfers
hereunder or that has been or is being terminated or that relates to a Lien that
is or was released in full upon or prior to the transfer hereunder. The Issuer
is not aware of any judgment or tax lien filings against the Issuer.
               For the purposes of the representations and warranties contained
in this Section 3.01 and made by the Issuer on the initial Closing Date,
“Series A CP Notes” shall mean the Series A CP Notes issued on such Closing
Date. The representations and warranties set forth in this Section 3.01 shall
survive the grant and assignment of the respective Collateral to the Trustee.
The Issuer hereby represents and warrants to the Trustee, as of each Closing
Date that the representations and warranties of the Issuer set forth in this
Section 3.01 are true and correct as of such date. Upon discovery by the Issuer
of a breach of any of the foregoing representations and warranties, the Issuer
shall give written notice to the Series A CP Noteholders, within two
(2) Business Days following such discovery.
Section 3.02 General Covenants of the Issuer.
          The Issuer hereby covenants that:

23



--------------------------------------------------------------------------------



 



  (a)   Preservation of Legal Existence. It will preserve and maintain its legal
existence, rights, franchises and privileges in the jurisdiction of its
formation, and qualify and remain qualified in good standing in each
jurisdiction in which the ownership or lease of property or the conduct of its
business requires such qualification, licenses or approvals.

  (b)   Reporting Requirements. Unless the Trustee (upon written direction of a
Majority of Series A CP Noteholders) shall otherwise consent in writing, the
Issuer shall furnish to the Trustee and the Trustee will furnish to the Series A
CP Noteholders:

      Event of Default. As soon as possible, and in any event within five
Business Days after the Issuer has knowledge of the occurrence of any Event of
Default, a written statement of an Authorized Representative of the Issuer
describing such event and the action that the Issuer proposes to take with
respect thereto, in each case in reasonable detail.

  (c)   Issuer’s Covenants and Agreements. The Issuer will duly observe and
perform all covenants and agreements of the Issuer set forth in this Indenture
and the Collateral Account Control Agreement.

  (d)   Security Interests. Except for the grants and assignments hereunder, the
Issuer will not sell, pledge, assign or transfer to any other Person, or grant,
create, incur, assume or suffer to exist any Lien (other than a Permitted Lien),
on any Collateral, whether now existing or hereafter created or arising, or any
interest therein; the Issuer will immediately notify the Trustee of the
existence of any Lien (other than a Permitted Lien) on any Collateral; and the
Issuer shall defend the right, title and interest of the Trustee in, to and
under the Collateral, whether now existing or hereafter created or arising,
against all claims of third parties claiming through or under the Issuer,
including, but not limited to, the filing of any continuation statements
required by applicable law.

          Upon discovery by an Authorized Representative of the Issuer of a
breach of any of the foregoing covenants, the Issuer shall give written notice
to the other parties hereto, and to the Series A CP Noteholders, within two
Business Days following such discovery. Upon receipt by a Designated Officer of
the Trustee of written notice of a breach of any of the foregoing covenants, the
Trustee shall give written notice to the other parties to hereto, and to the
Series A CP Noteholders, within two Business Days following receipt of such
written notice.
Section 3.03 Collateral Maintenance; Substitution; Trustee Daily Collateral
Reports.
          On the initial Closing Date, the Issuer shall have deposited in the
Collateral Account, Eligible Collateral with a Margin Value of not less than the
Obligation Amount. At or before 1:00 p.m. New York City time each Business Day
thereafter, Securities Intermediary will determine the Margin Value of the
Collateral, in accordance with Article III of the Collateral Account Control
Agreement. If the Securities Intermediary notifies the Issuer at or before 1:00
p.m. New York City time on any Business Day of the existence of a Margin
Deficiency (taking into account any new issuance, maturities or redemptions),
then on or before 3:30 p.m. New York City time on such Business Day, the Issuer
shall deliver to Securities Intermediary for deposit into the Collateral Account
an amount of Collateral at least equal to the Margin Deficiency. If the
Securities Intermediary notifies the Issuer after 1:00 p.m. New York City time

24



--------------------------------------------------------------------------------



 



on any Business Day of the existence of a Margin Deficiency, the Issuer shall
use its best efforts to deliver on or before the close of business on such
Business Day, to Securities Intermediary for deposit into the Collateral Account
an amount of Collateral at least equal to the Margin Deficiency; provided,
however, that in no case shall the Issuer deliver such Collateral after 1:00
p.m. New York City time on the following Business Day.
          Assuming that Securities Intermediary has not received a Notice of
Exclusive Control (in the form of Exhibit C hereto) from the Trustee, as Secured
Party, pursuant to Section 5.04, and provided that there shall not be a
Collateral Deficiency immediately after any substitution referred to herein, the
Issuer shall be permitted at any time prior to 3:30 p.m. New York City time
during any Business Day, to substitute new Eligible Collateral for existing
Eligible Collateral in the Collateral Account having at least the same market
value as the Eligible Collateral for which the substitution is made held;
provided however that on any Business Day on which new Series A CP Notes are
being issued, no such substitutions shall be permitted after 10:00 a.m. New York
City time. Such substitutions shall be effectuated by the Securities
Intermediary upon receipt of Oral or Written Instructions of the Issuer in the
manner specified in Article III of the Collateral Account Control Agreement.
          The Trustee shall obtain from the Securities Intermediary’s data base,
Access Edge, the information needed to prepare and shall prepare and deliver a
Daily Collateral Report on each Business Day to the Issuer.
Section 3.04 Money for Series A CP Note Payments to Be Held in Trust.
          The Issuer will cause each Paying Agent other than the Trustee to
execute and deliver to the Trustee an instrument in which that Paying Agent
agrees with the Trustee that it will, and the Trustee hereby agrees in its
capacity as Paying Agent, subject to the provisions of this Section, that it
will:
(i) hold all sums held by it for the payment of amounts due on the Series A CP
Notes in trust for the benefit of the Persons entitled to them until those sums
are paid to the Persons entitled to them or otherwise disposed of as provided in
this Indenture, and pay those sums to the Persons entitled to them as provided
in this Indenture;
(ii) give the Issuer and the Trustee notice of any default by the Issuer in the
making of any payment required to be made on the Series A CP Notes of which it
has actual knowledge;
(iii) at any time during the continuance of any payment default on the Series A
CP Notes, upon the written request of the Trustee, forthwith pay to the Trustee
all sums held in trust by it for the payment of Notes;
(iv) immediately resign as a Paying Agent and forthwith pay to the Trustee all
sums held by it in trust for the payment of Series A CP Notes if at any time it
ceases to meet the standards required to be met for a Paying Agent at the time
of its appointment; and

25



--------------------------------------------------------------------------------



 



(v) withhold from any payments made by it on any Series A CP Notes of any
applicable withholding taxes imposed on them and comply with any applicable
withholding reporting requirements.
          To obtain the satisfaction and discharge of this Indenture or for any
other purpose, the Issuer may at any time in writing direct any Paying Agent to
pay to the Trustee all sums held in trust by the Paying Agent. Those sums shall
be held by the Trustee upon the same trusts as those upon which they were held
by the Paying Agent. Upon that payment by any Paying Agent to the Trustee, that
Paying Agent shall be released from all further liability regarding that money.
Section 3.05 Unclaimed Funds.
          On the request of the Issuer, any money deposited with the Trustee or
any Paying Agent, or then held by the Issuer, in trust for the payment of the
principal of or interest on any Series A CP Note and remaining unclaimed for two
years after it has become due and payable shall be paid to the Issuer. The
Holder of the Series A CP Note on which payment was due shall thereafter look
only to the Issuer for payment as an unsecured general creditor. All liability
of the Trustee or the Paying Agent regarding that trust money to the extent so
paid to the Issuer shall thereupon cease. The Trustee or the Paying Agent,
before being required to make any payment, may at the expense of the Issuer
cause to be published once, in a newspaper of general circulation published in
the English language and customarily published on each Business Day in New York,
New York and in the city in which the principal corporate trust office of the
Trustee is located, notice that such money remains unclaimed and that, after a
date specified therein, which shall be not less than 30 days from the date of
the publication, any unclaimed balance of that money then remaining will be
repaid to the Issuer. The Trustee may also adopt and employ, at the expense of
the Issuer, any other reasonable means of notification of a release of payment
(including mailing notice of the release to Series A CP Noteholders whose
Series A CP Notes have been called but have not been surrendered for redemption
or whose right to monies payable but not claimed is determinable from the
records of any Paying Agent, such notice to be mailed to the last address of
record of each such Series A CP Noteholder).
Section 3.06 Successor Substituted.
          Upon any consolidation or merger or any transfer of the assets of the
Issuer substantially as an entirety, the Person formed by or surviving the
consolidation or merger (if other than the Issuer) or the Person to which the
transfer is made shall succeed to, and be substituted for, and may exercise
every right and power of, the Issuer under this Indenture with the same effect
as if that Person had been named as the Issuer. The entity that was the Issuer
prior to the transfer shall be released from its obligations under this
Indenture as Issuer immediately upon the effectiveness of the transfer, but
shall not be released from any obligations or liabilities to the Trustee or the
Series A CP Noteholders arising prior to such effectiveness.
Section 3.07 Authorized Representative
          The Issuer has furnished to the Trustee, and from time to time
thereafter may furnish to the Trustee and shall furnish to you upon the
Trustee’s request, certificates (“Incumbency Certificates”) of a responsible
officer of the Issuer certifying the incumbency and specimen

26



--------------------------------------------------------------------------------



 



signatures of officers or agents of the Issuer authorized to execute Series A CP
Notes on behalf of the Issuer by manual or facsimile signature and/or to take
other action hereunder on behalf of the Issuer (each an “Authorized
Representative”). Until the Trustee has received a subsequent incumbency
certificate of the Issuer, the Trustee is entitled to conclusively rely on the
last such certificate delivered to the Trustee for purposes of determining the
Authorized Representatives. The Trustee shall not have any responsibility to the
Issuer to determine by whom or by what means a facsimile signature may have been
affixed on the Series A CP Notes, or to determine whether any facsimile or
manual signature resembles the specimen signature(s) filed with the Trustee by a
duly authorized officer of the Issuer. Any Series A CP Note bearing the manual
or facsimile signature of a person who is an Authorized Representative on the
date such signature is affixed shall be binding on the Issuer after the
authentication thereof by Trustee notwithstanding that such person shall have
died or shall have otherwise ceased to hold his office on the date such Series A
CP Note is countersigned or delivered to the Trustee.
Article IV.
SATISFACTION AND DISCHARGE
Section 4.01 Satisfaction and Discharge.
          This Indenture shall cease to be of further effect with respect to the
Series A CP Notes, except as to (a) rights of registration of transfer and
exchange, (b) substitution of mutilated, destroyed, lost or stolen Notes,
(c) the rights of Series A CP Noteholders to receive payments of principal of
and interest on the Notes, (d) the rights and immunities of the Trustee under
this Indenture, including the rights of the Trustee under Section 6.07 and the
obligations of the Trustee under Section 4.02 and (e) the rights of Series A CP
Noteholders as beneficiaries of this Indenture regarding property deposited
under Section 4.02 with the Trustee and payable to any of them, and the Trustee
shall execute proper instruments acknowledging satisfaction and discharge of
this Indenture with respect to those Series A CP Notes, on demand of and at the
expense of the Issuer, when either:
(i) All Series A CP Notes theretofore authenticated and delivered have been
delivered to the Trustee for cancellation (other than (A) Series A CP Notes that
have been destroyed, lost, or stolen and that have been replaced or paid as
provided in Section 2.06 and (B) Series A CP Notes for whose full payment money
has theretofore been deposited in trust or segregated and held in trust by the
Issuer and thereafter repaid to the Issuer or discharged from such trust, as
provided in Section 4.02); or
(ii) (A) the Issuer has deposited or caused to be deposited with the Trustee all
other sums payable hereunder by the Issuer; and
     (B) the Issuer has delivered to the Trustee an Officer’s Certificate of the
Issuer stating that all amounts payable under this Indenture to the Series A CP
Noteholders have been paid.
          Notwithstanding the satisfaction and discharge of this Indenture or
the earlier resignation or removal of the Trustee, the obligations of the Issuer
to the Trustee under Section 6.07 and of

27



--------------------------------------------------------------------------------



 



the Trustee to the Series A CP Noteholders under Section 4.02 shall survive such
satisfaction and disharge.
Section 4.02 Application of Trust Money.
          All monies deposited with the Trustee pursuant to Section 4.01 shall
be held in trust and applied by it in accordance with the provisions of the
Series A CP Notes and this Indenture to make payments of all sums due and to
become due on the Series A CP Notes for principal and interest to the Series A
CP Noteholders for whose payment the monies have been deposited with the
Trustee. These payments may be made either directly or through any Paying Agent,
as the Trustee may determine. These monies need not be segregated from other
funds except to the extent required herein.
Article V.
DEFAULTS AND REMEDIES
Section 5.01 Events of Default.

  (a)   The occurrence of any one of the following shall constitute a default
(each an “Event of Default”) by Issuer hereunder: (i) if Issuer shall fail to
pay any (A) Series A CP Note Principal, within five (5) days after the date on
which such payment shall become due and payable, or declared due and payable, or
(B) Series A CP Note Interest, if any, within five (5) days after the date on
which such payment of interest shall become due and payable, or declared due and
payable; (ii) if Issuer shall fail to pledge additional Collateral as required
under Section 3.03 hereof; (iii) if Issuer shall default in the performance or
observance of any other of its obligations under this Indenture or the
Collateral Account Control Agreement and such default shall remain uncured for a
period of fifteen (15) days after notice from Trustee; (iv) if any
representation, warranty, statement, report or certificate made or delivered by
Issuer or any of its officers, employees or agents, to the Trustee or Series A
CP Noteholders as required hereunder, is not true and correct in any material
respect when made or deemed made; (v) If Issuer shall (A) become insolvent,
(B) not be paying its debts generally as such debts become due, (C) make an
assignment for the benefit of creditors or cause or suffer any of their
respective assets to come within the possession of any receiver, trustee or
custodian, (D) have a petition filed by or against Issuer under the Bankruptcy
Reform Act of 1978, as amended, or any similar law or regulation, (E) have any
of its assets attached, seized or levied upon, or (F) otherwise become the
subject of any insolvency or creditor enforcement proceedings, provided however,
that any involuntary petition or other proceeding against Issuer shall not be an
Event of Default unless an order for relief is entered or such proceeding
remains undismissed for at least sixty (60) days; or (vi) if this Indenture, any
Series A CP Note, or the Collateral Account Control Agreement, shall cease to be
in full force and effect, shall be declared null and void, shall be revoked or
terminated or shall be subject to any contest by Issuer as to their validity
and/or enforceability, for any reason, or if Issuer shall for any reason deny
any further liability to the Series A CP Noteholders hereunder and thereunder.

28



--------------------------------------------------------------------------------



 



  (b)   Within five days after the occurence of an Event of Default described in
Section 5.01(iii) thorough (vi), the Issuer shall deliver to the Trustee written
notice in the form of an Officer’s Certificate stating the particulars of any
event that with the giving of notice or the lapse of time or both would become
an Event of Default, its status, and what action the Issuer is taking or
proposes to take regarding the event.

  (c)   Upon the occurrence and during the continuance of any Event of Default,
Issuer may not request the issuance of any additional Series A CP Notes under
this Indenture, and Trustee may then forthwith cease authenticating and issuing
any additional Series A CP Notes under this Indenture without any notice to
Issuer.

Section 5.02 Acceleration of Maturity; Rescission and Annulment.

  (a)   If an Event of Default in clause (v)(C), (D), (E) or (F) of the
definition thereof shall occur, the unpaid principal amount of the Notes,
together with accrued and unpaid interest on the Series A CP Notes through the
date of acceleration, shall become immediately due and payable and no notice to
such effect from the Issuer, any Series A CP Noteholder or any other Person to
the Trustee shall be required. Upon the occurrence and during the continuance of
an Event of Default described inSections 5.01(i) or (ii), and upon the receipt
of any notice of an Event of Default pursuant to Section 5.01(b), the Majority
Series A CP Noteholders may declare all the Series A CP Notes to be immediately
due and payable by a notice in writing to the Issuer and to the Trustee. Upon
any such declaration the unpaid principal amount of the Notes, together with
accrued and unpaid interest on the Series A CP Notes through the date of
acceleration, shall become immediately due and payable.

  (b)   If at any time a declaration of acceleration of maturity has been made
but before a judgment or decree for payment of the money due has been obtained
by the Trustee as provided in this Article, the Majority Series A CP Noteholders
may rescind and annul the declaration and its consequences by written notice to
the Issuer and the Trustee if:

  (i)  the Issuer has paid or deposited with the Trustee a sum sufficient to
pay:

          1) all payments of principal of and interest on the Series A CP Notes
and all other amounts that would then be due under this Indenture or upon the
Series A CP Notes if the Event of Default giving rise to the acceleration had
not occurred; and
          2) all sums paid or advanced by the Trustee and the reasonable
compensation, expenses, disbursements and advances of the Trustee and their
respective agents and outside counsel; and
(ii) all Events of Default, other than the nonpayment of the principal of the
Series A CP Notes that has become due solely by such acceleration, have been
cured or waived as provided in Section 5.14.
          No such rescission shall affect any subsequent default or impair any
right consequent thereto.

29



--------------------------------------------------------------------------------



 



Section 5.03 Collection of Indebtedness and Suits for Enforcement by Trustee.
          The Issuer covenants that upon the acceleration of the maturity of the
Series A CP Notes pursuant to Section 5.02 and the demand of the Trustee, the
Issuer will immediately pay to the Trustee for the benefit of the Series A CP
Noteholders the whole amount then due and payable on the Series A CP Notes for
principal and interest, with interest upon the overdue principal and, to the
extent that payments of such interest shall be legally enforceable, upon overdue
installments of interest, in the order set forth herein and, in addition
thereto, any further amount necessary to cover the costs and expenses of
collection, including the reasonable compensation, expenses, disbursements and
advances of the Trustee, its agents and counsel.
          If the Issuer fails to pay these amounts forthwith upon the demand of
the Trustee, the Trustee, in its own name and as Trustee of an express trust,
may institute a proceeding for the collection of the sums so due and unpaid, and
may prosecute the proceeding to judgment or final decree, and may enforce the
same against the Issuer and collect the monies adjudged or decreed to be payable
in the manner provided by law.
          If an Event of Default occurs and is continuing, the Trustee may, in
its discretion and subject to the provisions of Section 5.02, Section 5.12 and
Section 6.01, proceed to protect and enforce its rights and the rights of the
Series A CP Noteholders under this Indenture by whatever appropriate proceedings
the Trustee may deem necessary to protect and enforce any of those rights,
whether for the specific enforcement of any covenant or agreement contained in
the Collateral Account Control Agreement or in aid of the exercise of any power
granted in this Indenture, or to enforce any other proper remedy or legal or
equitable right vested in the Trustee by law.
          If proceedings relating to the Issuer under Title 11 of the United
States Code or any other applicable federal or state bankruptcy, insolvency, or
other similar law are pending, or if a receiver, assignee, or trustee in
bankruptcy or reorganization, liquidator, sequestrator, or similar official has
been appointed for or taken possession of the Issuer or its property, or if any
other comparable judicial proceedings relating to the Issuer or the creditors or
property of the Issuer are pending, then regardless of whether the principal of
any Series A CP Notes shall then be payable by their terms or by declaration or
otherwise and regardless of whether the Trustee has made any demand pursuant to
this Section, the Trustee shall be entitled and empowered, by intervention in
the proceedings or otherwise:

  (a)   to file and prove a claim for the whole amount of principal and interest
owing and unpaid on the Series A CP Notes, and to file any other papers or
documents that may be appropriate to have the claims of the Trustee and of the
Series A CP Noteholders allowed in any proceedings relating to the Issuer upon
the Notes, or to the creditors or property of the Issuer,

  (b)   to vote on behalf of the Series A CP Noteholders in any election of a
trustee or a standby trustee in any arrangement, reorganization, liquidation, or
other bankruptcy or insolvency proceedings or in any election of any Person
performing similar functions in comparable proceedings, and

30



--------------------------------------------------------------------------------



 



  (c)   to collect any monies or other property payable or deliverable on any
such claims, and to distribute all amounts received on the claims of the
Series A CP Noteholders and of the Trustee on their behalf,

and any trustee, receiver, liquidator, custodian, or other similar official is
authorized by each of the Series A CP Noteholders to make payments to the
Trustee, and, if the Trustee consents to payments going directly to the Series A
CP Noteholders, to pay to the Trustee such amounts as shall be sufficient to
cover reasonable compensation to the Trustee, each predecessor Trustee, and
their respective agents, attorneys, and counsel, and all other expenses and
liabilities incurred (including attorneys’ fees and expenses), and all advances
made, by the Trustee and each predecessor Trustee except as shall have been
determined to have been caused by its own gross negligence or willful
misconduct.
          Nothing herein contained shall be deemed to authorize the Trustee to
authorize or consent to or vote for or accept or adopt on behalf of any Series A
CP Noteholders any plan of reorganization, arrangement, adjustment, or
composition affecting the Series A CP Notes or the rights of any Series A CP
Noteholder, or to authorize the Trustee to vote regarding the claim of any
Series A CP Noteholder in any such proceeding except, as aforesaid, to vote for
the election of a trustee in bankruptcy or Person performing similar functions.
          In any proceedings involving this Indenture or the Series A CP Notes
the Trustee shall represent all the Series A CP Noteholders, and it shall not be
necessary to make any Series A CP Noteholders parties to the proceedings.
Section 5.04 Remedies.

  (a)   If an Event of Default has occurred and is continuing and the maturity
of the Series A CP Notes has been accelerated, the Trustee shall immediately
provide to the Securities Intermediary a Notice of Exclusive Control in the form
of Exhibit C hereto, after which Trustee shall have sole and exclusive authority
to issue Oral and Written Instructions with respect to the Collateral Account,
and, subject to Section 5.05, Section 5.12 and Article VI hereof, shall do one
or more of the following:

(i) institute proceedings in its own name and as trustee for an express trust
for the collection of all amounts then payable on the Series A CP Notes or under
this Indenture (whether by declaration or otherwise), enforce any judgment
obtained, and collect from the Collateral Account securing the Series A CP Notes
monies adjudged due;
(ii) only if so instructed in writing by all Series A CP Noteholders, sell or
liquidate all or a portion of the Collateral at one or more public or private
sales called and conducted in accordance with Section 5.16 to the extent
permitted by law; provided, however, that if the proceeds of such sale or
liquidation distributable to the Series A CP Noteholders are insufficient to
discharge in full all amounts then due and unpaid upon the Series A CP Notes for
principal and interest, the Trustee shall not proceed with such sale or
liquidation unless the Holders of 100% of the Series A CP Notes (other than any
Series A CP Notes then held by the Issuer or any Affiliate thereof) consent in
writing thereto;

31



--------------------------------------------------------------------------------



 



(iii) institute proceedings from time to time for the complete or partial
foreclosure of this Indenture with respect to the Collateral; and
(iv) exercise any remedies of a secured party under the UCC and take any other
appropriate action to protect and enforce the rights and remedies of the Trustee
or the Series A CP Noteholders under this Indenture.
For the purpose of determining the sufficiency or insufficiency in clause
(ii) above, the Trustee shall be provided by the Series A CP Noteholders with
and may conclusively rely upon an opinion of an independent investment banking
or accounting firm of national reputation as to the feasibility of the proposed
action and as to the sufficiency of the Collateral for these purposes.

  (b)   The proceeds of the sale or other liquidation of the Collateral shall be
distributed as follows:

     1) first, to the Trustee, all sums paid or advanced by the Trustee and the
reasonable compensation, expenses, disbursements and advances of the Trustee and
its respective agents and outside counsel; and.
     2) second, to the payments of principal of and interest on the Series A CP
Notes and all other amounts then due under this Indenture or upon the Series A
CP Notes.

  (c)   The Trustee may fix a record date and payment date for any payment to
Series A CP Noteholders pursuant to this Section. At least 15 days before that
record date, the Trustee shall mail to each Series A CP Noteholder and the
Issuer a notice that states the record date, the payment date and the amount to
be paid.

Section 5.05 Optional Preservation of Trust Assets.
          If the Series A CP Notes have been declared to be payable under
Section 5.02 following an Event of Default and the declaration and its
consequences have not been rescinded and annulled, the Trustee may, but need
not, elect to maintain possession of the Collateral. It is the intent of the
parties to this Indenture and the Series A CP Noteholders that all principal of
and interest on the Series A CP Notes be paid in full when due. The Trustee
shall take direction from 100% of the Series A CP Noteholders in determining
whether to maintain possession of the Collateral, and may rely upon an opinion
of an independent investment banking or accounting firm of national reputation
addressed to the Trustee as to the feasibility of the proposed action and as to
the sufficiency of the Collateral for these purposes.
Section 5.06 Trustee May Enforce Claims Without Possession of Notes.
          All rights of action and claims under this Indenture or the Series A
CP Notes may be prosecuted and enforced by the Trustee without the possession of
any of the Series A CP Notes or their production in any proceeding relating to
them. Any proceeding instituted by the Trustee shall be brought in its own name
as Trustee. Any recovery of judgment shall, after provision for the payment of
the reasonable compensation, expenses, disbursements and advances of the
Trustee, its agents and counsel, be for the ratable benefit of the Series A CP
Noteholders and any other parties entitled thereto upon which the judgment has
been obtained.

32



--------------------------------------------------------------------------------



 



Section 5.07 Limitation on Suits.
          No Series A CP Noteholder shall have any right to institute any
proceedings, judicial or otherwise, regarding this Indenture, or for the
appointment of a receiver or trustee, or for any other remedy under this
Indenture, unless:

  (a)   Series A CP Noteholders of not less than 25% of the Series A CP Notes
have made written request to the Trustee to institute the proceeding in its own
name as Trustee;     (b)   those Series A CP Noteholders have previously given
written notice to the Trustee of a continuing Event of Default;     (c)   those
Series A CP Noteholders have offered to the Trustee indemnity satisfactory to it
against the costs, expenses, and liabilities to be incurred in compliance with
their request;     (d)   the Trustee for 60 days after its receipt of that
notice, request and offer of indemnity has failed to institute appropriate
proceedings; and     (e)   no direction inconsistent with the written request
has been given to the Trustee during the 60-day period by the Majority Series A
CP Noteholders.

          No one or more Series A CP Noteholders may in any manner whatever
under any provision of this Indenture affect, disturb, or prejudice the rights
of any other Series A CP Noteholder or obtain or seek to obtain priority or
preference over any other Series A CP Noteholder or enforce any right under this
Indenture, except in the manner provided in this Indenture and for the equal and
ratable benefit of all the Series A CP Noteholders.
          If the Trustee receives conflicting or inconsistent requests and
indemnity from two or more groups of Series A CP Noteholders, each representing
less than Majority Series A CP Noteholders, the Trustee in its sole discretion
may determine what action, if any, shall be taken, notwithstanding any other
provisions of this Indenture; provided, however, that the Trustee shall be under
no obligation to act until it is directed by the Majority Series A CP
Noteholders.
Section 5.08 Unconditional Rights of Series A CP Noteholders to Receive
Principal and Interest.
          Notwithstanding any other provision in this Indenture, each Series A
CP Noteholder shall have the absolute and unconditional right to receive payment
of the principal of and interest on its Series A CP Note as that principal and
interest becomes due and payable and to institute suit for the enforcement of
that payment. This right shall not be impaired without the consent of the
affected Series A CP Noteholder.
Section 5.09 Restoration of Rights and Remedies.
          If the Trustee or any Series A CP Noteholder has instituted any
proceeding to enforce any right or remedy under this Indenture and that
proceeding has been discontinued or abandoned, or has been determined adversely
to the Trustee or to the Series A CP Noteholder, then the Issuer, the Trustee,
and the Series A CP Noteholder shall, subject to any determination in that

33



--------------------------------------------------------------------------------



 



proceeding, be restored to their former positions under this Indenture, and
thereafter all rights and remedies of the Trustee and the Series A CP
Noteholders shall continue as though no proceeding had been instituted.
Section 5.10 Rights and Remedies Cumulative.
          No right, remedy, power, or privilege herein conferred upon or
reserved to the Trustee or to the Series A CP Noteholders is intended to be
exclusive of any other right, remedy, power, or privilege. Every right, remedy,
power, or privilege shall be cumulative and in addition to every other right,
remedy, power, or privilege given under this Indenture or now or hereafter
existing at law or in equity or otherwise. The assertion or exercise of any
right, remedy, power, or privilege shall not preclude any other further
assertion or the exercise of any other appropriate right, remedy, power, or
privilege.
Section 5.11 Delay or Omission Not Waiver.
          No failure to exercise and no delay in exercising, on the part of the
Trustee or of any Series A CP Noteholder or other Person, any right, remedy,
power, or privilege upon any Event of Default shall impair that right, remedy,
power, or privilege or constitute a waiver of it or of the Event of Default or
an acquiescence in the Event of Default. Every right, remedy, power, or
privilege given by this Article or by law to the Trustee or to the Series A CP
Noteholders may be exercised as often as may be deemed expedient by the Trustee
or by the Series A CP Noteholders, as the case may be.
Section 5.12 Rights of Series A CP Noteholders to Direct Trustee.
          Majority Series A CP Noteholders may direct the time, method, and
place of conducting any proceeding for any remedy available to the Trustee
regarding the Series A CP Notes or exercising any trust or power conferred on
the Trustee regarding the Notes.
          Notwithstanding the foregoing and subject to Section 6.01:

  (a)   the Trustee may decline any direction if the Trustee, after being
advised by counsel, determines that the action so directed is in conflict with
any rule of law or with this Indenture, and     (b)   the Trustee may decline
any direction if the Trustee in good faith, by a Designated Officer of the
Trustee, determines that the proceedings so directed would be illegal or involve
the Trustee in personal liability or be unjustly prejudicial to Series A CP
Noteholders not parties to that direction.

Section 5.13 Waiver of Past Defaults.
          Prior to the declaration of the acceleration of the maturity of the
Series A CP Notes as provided in Section 5.02 (except in the case of subsection
(a)(ii) below), Majority Series A CP Noteholders may, on behalf of all the
Series A CP Noteholders, waive in writing any past default on the Series A CP
Notes and its consequences, except:

34



--------------------------------------------------------------------------------



 



  (a)   a default in the payment of the principal or interest on any Series A CP
Note (which may be waived only with the consent of all of the Series A CP
Noteholders), or     (b)   regarding any of the provisions under Section 9.02
that cannot be modified or amended without the consent of the Series A CP
Noteholder of each outstanding Series A CP Note affected.

          Upon any written waiver, the default shall cease to exist, and any
Event of Default arising from it shall be deemed to have been cured for every
purpose of this Indenture. No such waiver shall extend to any subsequent or
other default or impair any right consequent to it.
Section 5.14 Undertaking for Costs.
          All parties to this Indenture agree, and each Series A CP Noteholder
by its acceptance of a Series A CP Note shall be deemed to have agreed, that in
any suit for the enforcement of any right or remedy under this Indenture, or in
any suit against the Trustee for any action taken, suffered, or omitted by it as
Trustee, any court may in its discretion require the filing by any party
litigant in the suit of an undertaking to pay the costs of the suit, and that
the court may in its discretion assess reasonable costs, including reasonable
attorneys’ fees and expenses, against any party litigant in the suit, having due
regard to the merits and good faith of the claims or defenses made by that party
litigant. The provisions of this Section shall not apply to any suit instituted
by the Trustee, to any suit instituted by any Series A CP Noteholders (in
compliance with Section 5.07) holding in the aggregate not less than 25% of the
principal balance of the outstanding Series A CP Notes, or to any suit
instituted by any Series A CP Noteholder for the enforcement of the payment of
the principal or interest on any Series A CP Note on or after the Payment Date
on which the principal or interest was due (or, in the case of redemption, on or
after the applicable redemption date).
Section 5.15 Waiver of Stay or Extension Laws.
          The Issuer covenants (to the extent that it may lawfully do so) that
it will not at any time insist upon, or plead, or in any manner whatsoever claim
or take the benefit or advantage of, any stay or extension law wherever enacted,
now or at any time hereafter in force, that may adversely affect the covenants
or the performance of this Indenture. The Issuer (to the extent that it may
lawfully do so) hereby expressly waives all benefit or advantage of any such
law, and covenants that it will not hinder, delay, or impede the execution of
any power herein granted to the Trustee, but will suffer and permit the
execution of every such power as though no such law had been enacted.
Section 5.16 Sale of Trust Assets.

  (a)   The method, manner, time, place, and terms of any sale of all or any
portion of the Collateral pursuant to Section 5.04 shall be commercially
reasonable. Any sale of the Collateral by the Trustee shall be deemed to have
been commercially reasonable. The Trustee may from time to time postpone any
sale by public announcement made at the time and place of the sale.

35



--------------------------------------------------------------------------------



 



  (b)   In any sale of all or any portion of the Collateral pursuant to
Section 5.04, any Series A CP Noteholder may bid for and purchase the property
offered for sale, and upon compliance with the terms of the sale may hold,
retain, and possess and dispose of the property, without further accountability,
and may, in paying the purchase money for the property, deliver any outstanding
Series A CP Notes or claims for interest on the Series A CP Notes in lieu of
cash up to the amount that shall, upon distribution of the net proceeds of the
sale, be payable thereon, and those Series A CP Notes, if the amounts so payable
are less than the amount due on the Notes, and such Series A CP Notes shall be
returned to the Series A CP Noteholder after being appropriately stamped to show
partial payment.     (c)   The Trustee may bid for and acquire any portion of
the Collateral securing the Series A CP Notes in a public sale, and may pay all
or part of the purchase price by crediting against amounts owing to the Trustee
under this Indenture, including, without limitation, the costs, charges and
expenses incurred by the Trustee in connection with the sale notwithstanding the
provisions of Section 6.07.     (d)   The Trustee shall execute and deliver an
appropriate instrument of conveyance transferring its interest in any portion of
the Collateral upon its sale. In addition, the Trustee is hereby irrevocably
appointed the agent and attorney-in-fact of the Issuer to transfer and convey
its interest in any portion of the Collateral upon its sale, and to take all
action necessary to effect its sale. No purchaser or transferee of any portion
of the Issuer’s interest in the Collateral shall be bound to ascertain the
Trustee’s authority, inquire into the satisfaction of any conditions precedent,
or see to the application of any monies.

Section 5.17 Action on Notes.
          The Trustee’s right to seek and recover judgment on the Series A CP
Notes or under this Indenture shall not be affected by the seeking or obtaining
of or application for any other relief under this Indenture. Neither the Lien of
this Indenture nor any rights or remedies of the Trustee or the Series A CP
Noteholders shall be impaired by the recovery of any judgment by the Trustee
against the Issuer or by the levy of any execution under that judgment upon any
portion of the Trust Assets or upon any of the assets of the Issuer. Any money
or property collected by the Trustee shall be applied as specified in
Section 5.04 of this Indenture.
Section 5.18 Limited Rights of Certain Series A CP Noteholders.
          Neither the Issuer or any Affiliate thereof as Holders of any Series A
CP Notes issued pursuant to this Indenture related thereto shall have any rights
to direct the Trustee to take any action in respect of the Series A CP Notes
pursuant to this Indenture.

36



--------------------------------------------------------------------------------



 



Article VI.
THE TRUSTEE
Section 6.01 Duties of Trustee.

  (a)   If an Event of Default has occurred and is continuing and the Trustee
has actual knowledge or written notice of that Event of Default, the Trustee
shall, before receiving directions from Majority Series A CP Noteholders,
exercise the rights and powers vested in it by this Indenture and use the same
degree of care and skill in their exercise as a prudent Person would exercise or
use under the circumstances in the conduct of his own affairs.     (b)   The
Trustee undertakes to perform such duties and only such duties as are
specifically set forth in this Indenture, and no implied covenants or
obligations shall be read into this Indenture against the Trustee. In the
absence of willful misconduct or negligence on its part, the Trustee may
conclusively rely (as to their truth and correctness) and shall be fully
protected in relying upon certificates or opinions furnished to the Trustee and
conforming to the requirements of this Indenture.     (c)   The Trustee, upon
receipt of any resolutions, certificates, statements, opinions, reports,
documents, orders; or other instruments furnished to the Trustee that are
specifically required to be furnished pursuant to any provision of this
Indenture, shall review them to determine whether they substantially conform to
the requirements of this Indenture (but need not confirm or investigate the
accuracy of mathematical calculations or other facts stated therein).     (d)  
No provision of this Indenture shall be construed to relieve the Trustee from
liability for its own negligent action, its own negligent failure to act, or its
own willful misconduct, except that:

(i) this subsection shall not be construed to limit the effect of subsection
(b) of this Section;
(ii) the Trustee shall not be liable for any error of judgment made in good
faith by a Designated Officer of the Trustee unless the Trustee was negligent in
ascertaining the pertinent facts; and
(iii) the Trustee shall not be liable for any action taken, suffered or omitted
to be taken by it in good faith in accordance with this Indenture or at the
direction of Majority Series A CP Noteholders relating to the time, method and
place of conducting any proceeding for any remedy available to the Trustee, or
for exercising any trust or power conferred upon the Trustee, under this
Indenture. The Trustee shall not be liable for any action taken, suffered, or
omitted to be taken by it in good faith at the direction of the Issuer.

  (e)   No provision of this Indenture shall require the Trustee to expend or
risk its own funds or otherwise incur any financial liability in the performance
of any of its duties under this

37



--------------------------------------------------------------------------------



 



      Indenture or in the exercise of any of its rights or powers if it has
reasonable grounds for believing that repayment of its funds or indemnity
satisfactory to it against any risk or liability is not reasonably assured to
it.     (f)   Every provision of this Indenture that in any way relates to the
Trustee is subject to subsections (a), (b), (d) and (e) of this Section.     (g)
  The Trustee shall have no power to vary the Collateral, including
(i) accepting any substitute Collateral, (ii) adding any other investment,
obligation, or security to the Collateral or (iii) withdrawing investments from
the Collateral.     (h)   The Trustee shall have no responsibility or liability
for investment losses on the Collateral.     (i)   For all purposes under this
Indenture, the Trustee shall not be deemed to have notice or knowledge of any
Event of Default unless a Designated Officer of the Trustee has actual knowledge
of the event or has received written notice of it. For the purposes of
determining the Trustee’s responsibility and liability under this Indenture, any
reference to an Event of Default shall be construed to refer only to such event
of which the Trustee is deemed to have notice as described in this subsection.

Section 6.02 Notice of Event of Default.
          Upon the occurrence of any Event of Default of which a Designated
Officer of the Trustee has actual knowledge or has received written notice, the
Trustee shall transmit by mail notice of the occurrence of the event to all
Series A CP Noteholders as their names and addresses appear on the Series A CP
Note Register within 5 days after it receives written notice or obtains actual
knowledge of the event.
Section 6.03 Rights of Trustee.

  (a)   The Trustee may conclusively rely and shall fully be protected in acting
or refraining from acting upon any resolution, certificate, statement,
instrument, opinion, report, notice, request, direction, consent, order, bond,
note or other document reasonably believed by it to be genuine and to have been
signed or presented by the proper party or parties;     (b)   Whenever in the
administration of this Indenture the Trustee deems it desirable that a matter be
proved or established prior to taking, suffering or omitting any action, the
Trustee (unless other evidence is specifically prescribed) may, in the absence
of willful misconduct on its part, conclusively rely upon an Officer’s
Certificate of the Issuer;     (c)   As a condition to the taking, suffering or
omitting of any action by it, the Trustee may consult with counsel, and the
advice of counsel or any opinion of counsel shall be full and complete
authorization and protection in respect of any action taken, suffered or omitted
by it in good faith and in reliance thereon;

38



--------------------------------------------------------------------------------



 



  (d)   The Trustee shall be under no obligation to exercise any of the rights
or powers vested in it by this Indenture or to honor the request or direction of
any of the Series A CP Noteholders pursuant to this Indenture, unless the
Series A CP Noteholders shall have offered to the Trustee reasonable security or
indemnity satisfactory to it against the costs, expenses and liabilities that
might be incurred by it in compliance with the request or direction;     (e)  
The Trustee shall not be bound to make any investigation into the matters stated
in any resolution, certificate, statement, instrument, opinion, report, notice,
request, direction, consent, order, bond, note or other document, but the
Trustee, in its discretion, may make any further inquiry or investigation into
those matters that it deems appropriate, and, if the Trustee determines to
inquire further, it shall be entitled to examine the books, records and premises
of the Issuer, personally or by agent or attorney at the expense of the Issuer
and shall incur no liability of any kind by reason of such inquiry or
investigation;     (f)   The Trustee may execute any of the trusts or powers
under this Indenture or perform any duties under this Indenture either directly
or through agents, attorneys, custodians or nominees and the Trustee shall not
be responsible for (i) any misconduct or negligence on the part of any agent,
attorney, custodians or nominees appointed with due care by it or (ii) the
supervision of those agents, attorneys, custodians or nominees appointed with
due care;     (g)   The Trustee shall not be liable for any actions taken,
suffered or omitted by it in good faith and believed by it to be authorized or
within the discretion or rights conferred upon the Trustee by this Indenture;  
  (h)   The Trustee shall not be liable for any actions taken, suffered or
omitted by it in good faith based upon instructions or notices contemplated in
this Indenture which the Trustee reasonably believed in good faith to have been
given by an Authorized Representative; and     (i)   The rights, privileges,
protections, immunities and benefits given to the Trustee, including, without
limitation, its right to be indemnified, are extended to, and shall be
enforceable by, the Trustee in each of its capacities hereunder, and each agent,
custodian and other Person employed to act hereunder.     (j)   The Bank of New
York Mellon, in whatever capacity acting, shall have no liability whatsoever for
the action or inaction of any Clearing Agency.     (k)   Trustee is authorized
to utilize any generally recognized pricing information service (including
brokers and dealers of securities) or may rely on prices provided by the
Securities Intermediary in order to perform its valuation responsibilities
hereunder, and the parties hereto agree that Trustee shall not be liable for any
loss, damage or expense (including attorney’s fees) incurred as a result of
errors or omissions of any such pricing information service, broker or dealer,
or in any prices provided by the Securities Intermediary.

39



--------------------------------------------------------------------------------



 



Section 6.04 Not Responsible for Recitals or Issuance of Notes.
          The recitals contained in this Indenture and in the Notes, except the
certificate of authentication of the Trustee, shall be taken as the statements
of the Issuer, and the Trustee assumes no responsibility for their correctness.
The Trustee makes no representation as to the validity or sufficiency of this
Indenture, the Notes, or any related document. The Trustee shall not be
accountable for the use or application by the Issuer of the proceeds from the
Notes.
Section 6.05 May Hold Notes.
          The Trustee, any Paying Agent, any Transfer Agent and Registrar, or
any other agent of the Issuer, in its individual or any other capacity, may
become the owner or pledgee of Series A CP Notes and may otherwise deal with the
Issuer with the same rights it would have if it were not Trustee, Paying Agent,
Transfer Agent and Registrar, or other agent.
Section 6.06 Money Held in Trust.
          Any money held by the Trustee in trust under this Indenture need not
be segregated from any other funds held by the Trustee in trust under this
Indenture except to the extent required by this Indenture. The Trustee shall be
under no liability for interest on any money received by it under this Indenture
except as otherwise agreed upon in writing by the Trustee.
Section 6.07 Compensation, Reimbursement and Indemnification.

  (a)   The Issuer agrees:

(i) to pay the Trustee the Trustee fees set forth in the Trustee Fee Letter;
(ii) except as otherwise expressly provided in this Indenture, to reimburse the
Trustee upon its request, and in accordance with the Trustee Fee Letter, for all
expenses, disbursements, and advances incurred or made by the Trustee pursuant
to this Indenture (including all costs and expenses incurred by the Trustee
exercising any remedies under this Indenture and the reasonable compensation and
the expenses and disbursements of its agents and counsel, except any such
expense, disbursement, or advance that shall be determined to have been caused
by its negligence or willful misconduct); and
(iii) to indemnify the Trustee, its officers, directors, employees, and agents
against any loss, liability, expense, damage, or injury suffered or sustained
without negligence or willful misconduct on its part, arising in connection with
the acceptance or administration of this trust, including the costs and expenses
of defending itself against any claim or liability from the exercise or
performance of any of its powers or duties under this Indenture.

  (b)   The Trustee hereby agrees not to cause the filing of a petition in
bankruptcy against the Issuer for the non-payment to the Trustee of any amounts
provided by this Section until at least one year and one day after the payment
in full of all the Series A CP Notes issued under this Indenture.

40



--------------------------------------------------------------------------------



 



  (c)   When the Trustee incurs expenses or renders services in connection with
an Event of Default specified in Section 5.01(a)(v) or Section 5.01(a)(vi), the
expenses (including the reasonable charges and expenses of its counsel) and the
compensation for the services are intended to constitute expenses of
administration under any applicable Federal or state bankruptcy, insolvency or
other similar law.     (d)   The provisions of this Section shall survive the
termination of this Indenture.

Section 6.08 Replacement of Trustee.
          No resignation or removal of the Trustee and no appointment of a
successor Trustee shall become effective until the acceptance of appointment by
the successor Trustee pursuant to this Section. The Trustee may resign at any
time upon 60 days’ written notice to the Issuer. Majority Series A CP
Noteholders may remove the Trustee with or without cause by so notifying the
Trustee and may appoint a successor Trustee. The Issuer shall remove the Trustee
if:
(i) the Trustee fails to satisfy Section 6.11;
(ii) the Trustee is adjudged a bankrupt or insolvent, or a receiver of the
Trustee or of its property shall be appointed, or any public officer takes
charge of the Trustee or its property or its affairs for the purpose of
rehabilitation, conservation, or liquidation; or
(iii) the Trustee otherwise becomes legally unable to act.
          If the Trustee resigns or is removed or if a vacancy exists in the
office of Trustee for any reason (the Trustee in such event being referred to as
the retiring Trustee), the Issuer shall promptly appoint a successor Trustee
satisfactory to the Series A CP Noteholders.
          A successor Trustee shall deliver a written acceptance of its
appointment to the retiring Trustee and the Issuer. Thereupon the resignation or
removal of the retiring Trustee shall become effective, and the successor
Trustee shall have all the rights, powers, and duties of the Trustee under this
Indenture. The successor Trustee shall mail a notice of its succession to the
Series A CP Noteholders. The retiring Trustee, upon payment of its charges
hereunder, shall promptly transfer all property held by it as Trustee to the
successor Trustee.
          If a successor Trustee does not take office within 30 days after the
retiring Trustee resigns or is removed, the retiring Trustee (at the expense of
the Issuer), the Issuer or Majority Series A CP Noteholders may petition any
court of competent jurisdiction for the appointment of a successor Trustee.
          If the Trustee fails to satisfy Section 6.11, any Series A CP
Noteholder may petition any court of competent jurisdiction for the removal of
the Trustee and the appointment of a successor Trustee.
          Notwithstanding the replacement of the Trustee pursuant to this
Section, the Issuer’s obligations under Section 6.07 shall continue for the
benefit of the removed or retiring Trustee.

41



--------------------------------------------------------------------------------



 



Section 6.09 Successor Trustee by Merger.
          If the Trustee consolidates with, merges or converts into, or
transfers all or substantially all its corporate trust business or assets to,
another corporation or banking association, the resulting, surviving, or
transferee corporation or banking association without any further act shall be
the successor Trustee if that corporation or banking association is otherwise
qualified and eligible under Section 6.11. The Trustee shall provide the Issuer
and all Series A CP Noteholders prior written notice of any such transaction.
          If any Series A CP Notes have been authenticated but not delivered at
the time a successor to the Trustee by merger, conversion, consolidation, or
transfer succeeds to the trusts created by this Indenture, the successor to the
Trustee may adopt the certificate of authentication of the predecessor Trustee
and deliver the Series A CP Notes so authenticated.
          Any successor to the Trustee may authenticate Series A CP Notes in the
name of the successor Trustee and those certificates of authentication shall
have the full force that it is anywhere provided in the Series A CP Notes or in
this Indenture that certificates of authentication of the Trustee shall have.
Section 6.10 Appointment of Co-Trustee or Separate Trustee.

  (a)   Notwithstanding any other provisions of this Indenture, at any time, for
the purpose of meeting any legal requirement of any jurisdiction in which any
part of the Collateral may at the time be located, the Trustee may execute and
deliver all instruments to appoint one or more Persons to act as a co-trustee or
co-trustees, or separate trustee or separate trustees, of any part of the
Collateral, and to vest in those Persons, in such capacity and for the benefit
of the Series A CP Noteholders, title to any part of the Collateral and, subject
to the other provisions of this Section, the powers, duties, obligations, rights
and trusts as the Trustee may consider necessary or desirable. No co-trustee or
separate trustee under this Indenture shall be required to meet the terms of
eligibility as a successor trustee under Section 6.11 and no notice to Series A
CP Noteholders of the appointment of any co-trustee or separate trustee shall be
required under Section 6.08.     (b)   Every separate trustee and co-trustee
shall, to the extent permitted by law, be appointed and act subject to the
following provisions and conditions:

(i) all rights, powers, duties and obligations conferred or imposed upon the
Trustee shall be conferred or imposed upon and exercised or performed by the
Trustee and the separate trustee or co-trustee jointly (the separate trustee or
co-trustee is not authorized to act separately without the Trustee joining in
the act), except to the extent that under any law of any jurisdiction in which
any particular acts are to be performed the Trustee is incompetent or
unqualified to act, in which event the rights, powers, duties, and obligations
shall be performed singly by the separate trustee or co-trustee, but solely at
the direction of the Trustee;
(ii) no trustee under this Indenture shall be personally liable by reason of any
act or omission of any other trustee; under this Indenture; and

42



--------------------------------------------------------------------------------



 



(iii) the Trustee may at any time accept the resignation of or remove any
separate trustee or co-trustee.

  (c)   Any notice, request, or other writing given to the Trustee shall be
deemed to have been given to each of the then separate trustees and co-trustees,
as effectively as if given to each of them. Every instrument appointing any
separate trustee or co-trustee shall refer to this Indenture and the conditions
of this Article. Each separate trustee and co-trustee, upon its acceptance of
the trusts conferred, shall be vested with the estates or property specified in
its instrument of appointment, either jointly with the Trustee or separately, as
may be provided therein, subject to all the provisions of this Indenture,
specifically including every provision of this Indenture relating to the conduct
of, affecting the liability of, or affording protection to, the Trustee. Every
instrument of appointment shall be filed with the Trustee.     (d)   Any
separate trustee or co-trustee may at any time constitute the Trustee its agent
or attorney-in-fact with full power and authority to do any lawful act under
this Indenture on its behalf and in its name. If any separate trustee or
co-trustee shall die, become incapable of acting, resign, or be removed, all of
its estates, properties, rights, remedies and trusts shall vest in and be
exercised by the Trustee, without the appointment of a new or successor trustee.

Section 6.11 Eligibility; Disqualification.
          The Trustee shall have a combined capital and surplus of at least
$500,000,000 as set forth in its most recently filed report of condition.
Section 6.12 Representations and Covenants of Trustee.
          The Trustee represents, warrants and covenants that:
(i) it is a banking corporation duly organized and validly existing under the
laws of the State of New York;
(ii) it has full power and authority to deliver and perform this Indenture and
has taken all necessary action to authorize the execution, delivery, and
performance by it of this Indenture and the Collateral Account Control
Agreement; and
(iii) each of this Indenture and the Collateral Account Control Agreement has
been duly executed and delivered by the Trustee and constitutes its legal, valid
and binding obligation enforceable in accordance with its terms, except to the
extent the enforcement thereof may be limited by bankruptcy, insolvency or
similar laws affecting the enforcement of creditor’s rights generally and
subject also to the availability of equitable remedies if equitable remedies are
sought.

43



--------------------------------------------------------------------------------



 



Section 6.13 Trustee as Paying Agent, Registrar and Authenticating Agent.
          Where the Trustee shall act in the capacity of Paying Agent,
Registrar, Authenticating Agent and issuing agent (collectively, the “Agent
Capacity”), neither the Trustee nor its officers, employees or agents shall be
liable for any act or omission thereunder, except in the case of a judicial
determination of its own gross negligence or willful misconduct as described in
Section 6.14 in this Indenture. The duties and obligations of the Trustee in its
Agent Capacity and those of its officers and employees shall be determined by
the express provisions of this Indenture, and the Trustee and its officers,
employees and agents shall be responsible for the performance of only such
duties and obligations as are specifically set forth herein and therein, and no
implied covenants shall be read into any such document against the Trustee or
its officers, employees or agents. Neither the Trustee or its officers,
employees or agents shall be required to ascertain whether any issuance or sale
of Series A CP Note(s) (or any amendment or termination of this Indenture) has
been duly authorized or is in compliance with any other agreement, ordinance,
resolution or other undertaking or document to which the Issuer is a party or by
which it or its property may be bound (whether or not the Trustee is a party to
such other agreement).
Section 6.14 Liability in Agent Capacity.
          The Issuer hereby indemnifies and holds the Trustee in its Agent
Capacity, and its employees and any of its officers and agents harmless, from
and against, and the Trustee in its Agent Capacity shall not be liable for, any
and all losses, liabilities (including liabilities for penalties), actions,
suits, judgments, demands, damages, costs and expenses of any nature (including,
without limitation, interest and reasonable attorneys’ fees, expenses, and the
allocable costs of in-house legal services) arising out of or resulting from the
exercise of its rights and/or the performance of its duties (or those of its
agents and employees) hereunder; provided, however, that the Issuer shall not be
liable to indemnify or pay you with respect to any loss, liability, action,
suit, judgment, demand, damage, cost or expense that shall be determined to have
been caused by your own gross negligence or willful misconduct or that of your
officers or employees. The foregoing indemnity includes, but is not limited to,
any action taken or omitted to be taken by the Trustee in its Agent Capacity
upon electronically transmitted instructions (authorized herein) received by it
from, or believed by it in good faith to have been given by, the proper person
or persons. The provisions of this Section 6.14 shall survive (i) the Trustee’s
resignation or removal in its Agent Capacity and (ii) the termination of this
Indenture.
          In no event shall the Trustee, whether as Trustee or in its Agent
Capacity be responsible or liable for special, indirect, or consequential loss
or damage of any kind whatsoever (including, but not limited to, loss of profit)
irrespective of whether the Trustee has been advised of the likelihood of such
loss or damage and regardless of the form of action.

44



--------------------------------------------------------------------------------



 



Article VII.
SERIES A CP NOTEHOLDERS’ LIST AND REPORTS BY INDENTURE TRUSTEE AND ISSUER
Section 7.01 Issuer to Furnish Trustee Names and Addresses of Series A CP
Noteholders.
          Within five days after each Record Date, the Transfer Agent and
Registrar, at the direction of the Issuer, will cause to be furnished to the
Trustee a list, in such form as the Trustee may reasonably require, of the
names, addresses and taxpayer identification numbers of the Series A CP
Noteholders as they appear on the Series A CP Note Register as of that Record
Date. At any other time the Trustee may request the Issuer to furnish, on ten
days’ written notice, a list of similar form and content as of a date not more
than 10 days prior to the time the list is furnished. So long as the Trustee is
the Transfer Agent and Registrar, the Issuer shall not be required to furnish
such lists and the Trustee shall furnish to the Issuer such list upon ten days’
written request.
Section 7.02 Preservation of Information; Communications to Series A CP
Noteholders.

  (a)   The Trustee shall preserve, in as current a form as is reasonably
practicable, the names, addresses and taxpayer identification numbers of the
Series A CP Noteholders contained in the most recent list furnished to the
Trustee under Section 7.01 and the names, addresses and taxpayer identification
numbers of the Series A CP Noteholders received by the Trustee in its capacity
as Transfer Agent and Registrar. The Trustee may destroy any list furnished to
it under Section 7.01 upon receipt of a new list so furnished.     (b)   If any
Series A CP Noteholder applies in writing to the Trustee stating that it desires
to communicate with other Series A CP Noteholders regarding their rights under
this Indenture or under the Notes, then the Trustee shall, within five Business
Days after the receipt of the application, afford that Series A CP Noteholder
access to the information preserved at the time by the Trustee in accordance
with subsection (a) of this Section.     (c)   If any Owner applies in writing
to the Trustee stating that it desires to communicate with other Owners
regarding their rights under this Indenture or under the Notes, then the Trustee
shall, within five Business Days after the receipt of the application, afford
that Owner access to the information preserved at the time by the Trustee in
accordance with subsection (a) of this Section; provided, however, that in the
case of a person claiming to be an Owner requesting such information, the
Trustee shall not furnish such information until the Issuer shall have
authorized release of such information and the Trustee shall have no liability
for such release or the identity of the requesting person

45



--------------------------------------------------------------------------------



 



Article VIII.
ACCOUNTS, ACCOUNTING AND RELEASES
Section 8.01 Collection of Money.
          Except as otherwise expressly provided in this Indenture, the Trustee
may demand payment or delivery of, and receive and collect, directly and without
intervention or assistance of any fiscal agent or other intermediary, all money
and other property payable to or receivable by the Trustee pursuant to this
Indenture. The Trustee shall hold all such money and property received by it in
trust for the Series A CP Noteholders and shall apply such property and money as
provided in this Indenture.
Section 8.02 Distributions.
          On each Payment Date, the Trustee shall, in accordance with
Section 2.15 of this Indenture, distribute to the Series A CP Noteholders
payments due thereunder.
Section 8.03 Release of Trust Assets, Etc..

  (a)   Subject to the payment of its fees and expenses, the Trustee, when
required by the Basic Documents shall, execute instruments to release property
from the Lien of this Indenture, or convey the Trustee’s interest in the same.
No party relying upon an instrument executed by the Trustee as provided in this
Article shall be bound to ascertain the Trustee’s authority, inquire into the
satisfaction of any conditions precedent or see to the application of any
monies.     (b)   Upon written direction of an Authorized Representative of the
Issuer, the Trustee shall, at such time as there are no Series A CP Notes
outstanding, release and transfer, without recourse, all of the Collateral that
secured the Series A CP Notes (other than any cash held for the payment of the
Series A CP Notes pursuant to Section 4.02).

Section 8.05 Establishment of Note Account.
          The Trustee, for the benefit of the Series A CP Noteholders, shall
establish and maintain with a separate segregated trust account (the “Note
Account”), bearing a designation clearly indicating that the funds therein are
held for the benefit of the Series A CP Noteholders.
Article IX.
SUPPLEMENTAL INDENTURES
Section 9.01 Supplemental Indentures Without Consent of Series A CP Noteholders.

  (a)   The Issuer and the Trustee, when authorized by a written direction of an
Authorized Representative of the Issuer, may enter into one or more indentures
supplemental to this Indenture, in form satisfactory to the Trustee, for any of
the following purposes:

46



--------------------------------------------------------------------------------



 



(i) to correct or amplify the description of any property subject to the Lien of
this Indenture, or better to assure, convey and confirm to the Trustee any
property required to be subjected to the Lien of this Indenture, or to subject
to the Lien of this Indenture additional property;
(ii) to evidence the succession, in compliance with Section 3.06, of another
Person to the Issuer, and the assumption by the successor of the covenants of
the Issuer herein and in the Series A CP Notes;
(iii) to add to the covenants of the Issuer, for the benefit of the Series A CP
Noteholders, or to surrender any right or power herein conferred upon the
Issuer;
(iv) to convey, transfer, assign, mortgage or pledge any property to or with the
Trustee;
(v) to cure any ambiguity, to correct or supplement any provision herein or in
any supplemental indenture that may be inconsistent with any other provision
herein or in any supplemental indenture, or to make any other provisions with
respect to matters arising under this Indenture or in any supplemental indenture
so long as the interests of any Series A CP Noteholder are not adversely
affected; or
(vi) to evidence the acceptance of the appointment under this Indenture of a
successor trustee and to add to or change any of the provisions of this
Indenture necessary to facilitate the administration of the trusts under this
Indenture by more than one trustee, pursuant to the requirements of Article VI.
The Trustee is authorized to join in the execution of any such supplemental
indenture and to make any further appropriate agreements and stipulations that
may be therein contained.

  (b)   The Issuer and the Trustee, when authorized by a written direction of an
Authorized Representative of the Issuer, may also enter into an indenture or
indentures supplemental hereto for the purpose of adding any provisions to, or
changing in any manner or eliminating any of the provisions of, this Indenture
or of modifying in any manner the rights of the Series A CP Noteholders under
this Indenture; provided that such action will not, as evidenced by an Opinion
of Counsel of the Issuer, delivered and acceptable to the Trustee, adversely
affect in any material respect the interests of any Series A CP Noteholder.

Section 9.02 Supplemental Indentures with Consent of Series A CP Noteholders.
          The Issuer and the Trustee, when authorized by a written direction of
an Authorized Representative of the Issuer, also may, with the consent of a
Majority of Series A CP Noteholders, by an Act of the Series A CP Noteholders
delivered to the Issuer and the Trustee, enter into an indenture or indentures
supplemental hereto for the purpose of adding any provisions to, changing in any
manner or eliminating any of the provisions of this Indenture or of modifying in
any manner the rights of those Series A CP Noteholders under this Indenture.
However, no such supplemental indenture shall, without the consent of each
Series A CP Noteholder affected thereby:

47



--------------------------------------------------------------------------------



 



(i) change the due date of any installment of principal of or interest on any
Series A CP Note, or reduce the principal amount of any Series A CP Note, the
interest rate on any Series A CP Note or the redemption price of any Series A CP
Note or change any place of payment where, or the coin or currency in which, any
Series A CP Note or any interest on it is payable;
(ii) impair the right to institute suit for the enforcement of the provisions of
this Indenture requiring the application of funds, as provided in Article V, to
the payment of any amount due on the Series A CP Notes on or after the
respective due dates thereof (or, in the case of redemption, on or after the
redemption date);
(iii) reduce the percentage that constitutes “Majority Series A CP Noteholders”
or the consent requirements of the Holders which is required for any such
supplemental indenture, or the consent of the Holders of which is required for
any waiver of compliance with certain provisions of this Indenture or certain
defaults hereunder and their consequences as provided for in this Indenture;
(iv) reduce the percentage of the aggregate outstanding amount of any Notes, the
consent of the Holders of which is required to direct the Trustee to sell or
liquidate the Collateral if the proceeds of such sale would be insufficient to
pay the principal amount and accrued but unpaid interest on the outstanding
Notes;
(v) decrease the percentage of the aggregate principal amount of the Series A CP
Notes required to amend the sections of this Indenture that specify the
applicable percentage of the aggregate principal amount of the Series A CP Notes
necessary to amend this Indenture;
(vi) modify or alter the provisions of this Indenture regarding the voting of
Series A CP Notes held by the Issuer or any Affiliate thereof;
(vii) permit the creation of any Lien ranking prior to or on a parity with the
Lien of this Indenture on any part of the Collateral for any Series A CP Notes
or, except as otherwise permitted or contemplated herein, terminate the Lien of
this Indenture on any Collateral assets or deprive any Series A CP Noteholder of
the security provided by the Lien of this Indenture; or
(vi) to provide for the termination or replacement of any external credit
enhancement in accordance with the provisions hereto.
          Promptly after the execution by the Issuer and the Trustee of any
supplemental indenture pursuant to this Section, the Trustee shall mail to the
Series A CP Noteholders to which that supplemental indenture relates written
notice provided to the Trustee by the Issuer setting forth in general terms the
substance of that supplemental indenture. The failure of the Trustee to mail any
such notice, or any defect therein, shall not in any way impair or affect the
validity of that supplemental indenture.

48



--------------------------------------------------------------------------------



 



Section 9.03 Execution of Supplemental Indentures.
          In executing, or accepting the additional trusts created by, any
supplemental indenture permitted by this Article or the modification thereby of
the trusts created by this Indenture, the Trustee shall be provided with, and
(subject to Sections 6.01 and 6.03) shall be fully protected in relying upon, an
Opinion of Counsel stating that the execution of such supplemental indenture is
authorized or permitted by this Indenture. The Trustee may, but shall not be
obligated to, enter into any supplemental indenture that affects the Trustee’s
own rights, duties, liabilities or immunities under this Indenture or otherwise.
Section 9.04 Effect of Supplemental Indenture.
          Upon the execution of any supplemental indenture under this Article,
this Indenture shall be modified in accordance therewith, and that supplemental
indenture shall form a part of this Indenture for all purposes, and every Holder
of Series A CP Notes theretofore or thereafter authenticated and delivered
hereunder shall be bound thereby.
Section 9.05 Reference in Series A CP Notes to Supplemental Indentures.
          Notes authenticated and delivered after the execution of any
supplemental indenture pursuant to this Article may bear a notation in form as
to any matter provided for in that supplemental indenture. If the Issuer so
determines, new Series A CP Notes so modified as to conform, in the opinion of
the Issuer, to that supplemental indenture may be prepared and executed by the
Issuer and authenticated and delivered by the Trustee in exchange for
outstanding Notes.
Article X.
MISCELLANEOUS
Section 10.01 Form of Documents Delivered to Trustee.
          In any case where several matters are required to be certified by, or
covered by an opinion of, any specified Person, it is not necessary that all
such matters be certified by, or covered by the opinion of, only one such
Person, or that they be so certified or covered by only one document, but one
such Person may certify or give an opinion with respect to some matters and one
or more other such Persons as to other matters, and any such Person may certify
or give an opinion as to those matters in one or several documents.
          Any certificate or opinion of an Authorized Representative of the
Issuer may be based, insofar as it relates to legal matters, upon a certificate
or opinion of, or representations by, counsel, unless such officer knows, or in
the exercise of reasonable care should know, that the certificate or opinion or
representations with respect to the matters upon which such officer’s
certificate or opinion is based are erroneous. Any such certificate of an
Authorized Representative or Opinion of Counsel may be based, insofar as it
relates to factual matters, upon a certificate or opinion of, or representations
by, an officer or officers of the Issuer or the Issuer, stating that the
information with respect to those factual matters is in the possession of such
party, unless such Authorized Representative or counsel knows, or in the
exercise of reasonable

49



--------------------------------------------------------------------------------



 



care should know, that the certificate or opinion or representations with
respect to those matters are erroneous.
          Where any Person is required to make, give, or execute two or more
applications, requests, consents, certificates, statements, opinions, or other
instruments under this Indenture, they may, but need not, be consolidated and
form one instrument.
          Whenever in this Indenture, in connection with any application or
certificate or report to the Trustee, it is provided that the Issuer shall
deliver any document as a condition of the granting of such application, or as
evidence of the Issuer’s compliance with any term hereof, it is intended that
the truth and accuracy, at the time of the granting of such application or at
the effective date of that certificate or report (as the case may be), of the
facts and opinions stated in that document shall in such case be conditions
precedent to the right of the Issuer to have that application granted or to the
sufficiency of that certificate or report. The foregoing shall not, however, be
construed to affect the Trustee’s right to rely upon the truth and accuracy of
any statement or opinion contained in any such document as provided in
Article VI.
Section 10.02 Acts of Series A CP Noteholders.

  (a)   Any request, demand, authorization, direction, notice, consent, waiver
or other action provided by this Indenture to be given or taken by Series A CP
Noteholders may be embodied in and evidenced by one or more instruments of
substantially similar tenor signed by those Series A CP Noteholders in person or
by agent duly appointed in writing and satisfying any requisite percentages as
to minimum number or dollar value of outstanding principal amount represented by
those Series A CP Noteholders. Except as herein otherwise expressly provided,
any such action shall become effective when such instrument or instruments are
delivered to the Trustee, and, where it is hereby expressly required, to the
Issuer. Such instrument or instruments (and the action embodied therein and
evidenced thereby) are herein sometimes referred to as the “Act” of the Series A
CP Noteholders signing such instrument or instruments. Proof of execution of any
such instrument or of a writing appointing any such agent shall be sufficient
for any purpose of this Indenture and conclusive in favor of the Trustee and the
Issuer, if made in the manner provided in this Section.     (b)   The fact and
date of the execution by any Person of any such instrument or writing may be
proved in any manner which the Trustee deems sufficient.     (c)   The ownership
of Series A CP Notes shall be proved by the Series A CP Note Register.     (d)  
Any request, demand, authorization, direction, notice, consent, waiver, or other
action by any Series A CP Noteholder shall bind the Holder (and any transferee
thereof) of every Series A CP Note issued upon the registration thereof in
exchange therefor or in lieu thereof, in respect of anything done, omitted or
suffered to be done by the Trustee or the Issuer in reliance thereon, whether or
not notation of such action is made upon such Note.

50



--------------------------------------------------------------------------------



 



Section 10.03 Notices, Etc. to Trustee, Issuer and Issuer.

  (a)   Any request, demand, authorization, direction, notice, consent, waiver,
or Act of Series A CP Noteholders or other documents provided or permitted by
this Indenture to be made upon, given or furnished to, or filed with:

(i) the Trustee by any Series A CP Noteholder or by the Issuer shall be
sufficient for every purpose hereunder (x) if in writing and mailed, first-class
postage prepaid, to the address set forth below or (y) if made, given, furnished
or filed in writing to a Designated Officer of the Trustee, by facsimile
transmission or by other electronic means acceptable to the Trustee to or with
the Trustee at
The Bank of New York Mellon
101 Barclay Street, Floor 7 West
New York, New York 10286
Attention: Corporate Trust Administration
 Dealing and Trading
Facsimile No.: (212) 815-2830
(ii) the Issuer by the Trustee or by any Series A CP Noteholder shall be
sufficient for every purpose hereunder if in writing and mailed, first-class
postage prepaid, to the address set forth below or (y) if made, given, furnished
or filed in writing to the Issuer, by facsimile transmission or by other
electronic means acceptable to the Issuer to or with the Issuer at:
Piper Jaffray & Co.
800 Nicollet Mall, J13S22
Minneapolis, MN 55402-7020
Attn: Treasury Department
Telephone: (612) 303-6805
Facsimile: (612) 303-1316

, or at any other address previously furnished in writing to the Trustee by the
Issuer.
Section 10.04 Notices to Series A CP Noteholders; Waiver.
          Where this Indenture provides for notice to Series A CP Noteholders of
any event, such notice shall be sufficiently given (unless otherwise herein
expressly provided) if in writing and mailed by registered or certified mail or
first class postage prepaid or national overnight courier service to each
Series A CP Noteholder affected by such event, at the address of that Series A
CP Noteholder as it appears on the Series A CP Note Register, not later than the
latest date, and not earlier than the earliest date, prescribed for the giving
of such notice. In any case where notice to Series A CP Noteholders is given by
mail, neither the failure to mail such notice, nor any defect in any notice so
mailed, to any particular Series A CP Noteholder shall affect the sufficiency of
such notice with respect to other Series A CP Noteholders, and any notice that
is mailed in the manner herein provided shall conclusively be presumed to have
been duly given.

51



--------------------------------------------------------------------------------



 



          Where this Indenture provides for notice in any manner, that notice
may be waived in writing by any Person entitled to receive such notice, before
the event, and any such waiver shall be the equivalent of that notice.
          If because of the suspension of regular mail service, it is
impractical to mail notice of any event to Series A CP Noteholders when that
notice is required to be given, then any manner of giving that notice that is
satisfactory to the Trustee shall be deemed to be a sufficient giving of that
notice.
          The Issuer shall give prompt written notice to each Series A CP
Noteholder of any of the following occurrences: (a) the appointment of a
successor Trustee and (b) the execution of a supplemental indenture pursuant to
Article IX.
Section 10.05 Alternate Payment and Notice Provisions.
          Notwithstanding any provision of this Indenture or any of the Series A
CP Notes to the contrary, the Issuer, with the consent of the Trustee, may enter
into any agreement with any Series A CP Noteholder providing for a method of
payment, or notice by the Trustee or any Paying Agent to that Series A CP
Noteholder, that is different from the methods provided for in this Indenture
for payments or notices. The Issuer will furnish to the Trustee a copy of each
such agreement and the Trustee will cause payments to be made and notices to be
given in accordance with those agreements.
Section 10.06 Effect of Headings and Table of Contents.
          The Article and Section headings herein and the Table of Contents are
for convenience only and shall not affect the construction hereof.
Section 10.07 Successors and Assigns.
          All covenants and agreements in this Indenture by the Issuer shall
bind its successors and assigns, whether so expressed or not.
Section 10.08 Separability.
          If any provision in this Indenture or in the Series A CP Notes is
invalid, illegal or unenforceable, the validity, legality and enforceability of
the remaining provisions shall not in any way be affected or impaired thereby.
Section 10.09 Benefits of Indenture.
          Except as set forth in Section 10.13, nothing in this Indenture or in
the Notes, express or implied, shall give to any Person, other than the parties
hereto and their successors hereunder, and the Series A CP Noteholders, any
benefit.

52



--------------------------------------------------------------------------------



 



Section 10.10 Legal Holidays.
          In any case where the date on which any payment is due shall not be a
Business Day, then (notwithstanding any other provision of the Series A CP Notes
or this Indenture) payment need not be made on that date, but may be made on the
next succeeding Business Day with the same force and effect as if made on the
date on which nominally due, and no interest shall accrue for the period from
and after any such nominal date.
Section 10.11 Governing Law.
          THIS INDENTURE AND EACH SERIES A CP NOTE SHALL BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK, WITHOUT
REGARD TO THE CONFLICTS-OF-LAW PRINCIPLES THEREOF, OTHER THAN SECTIONS 5-1401
AND 5-1402 OF THE GENERAL OBLIGATIONS LAW, APPLICABLE TO AGREEMENTS MADE AND TO
BE PERFORMED THEREIN.
          EACH OF THE ISSUER AND THE TRUSTEE HEREBY CONSENT TO THE JURISDICTION
OF A STATE OR FEDERAL COURT SITUATED IN NEW YORK, NEW YORK IN CONNECTION WITH
ANY SUIT HEREUNDER.
          EACH OF THE ISSUER AND THE TRUSTEE HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY
IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS INDENTURE, THE NOTES
OR THE TRANSACTION CONTEMPLATED HEREBY.
Section 10.12 Counterparts.
          This Indenture may be executed in any number of counterparts, each of
which so executed shall be deemed to be an original, but all such counterparts
shall together constitute but one and the same instrument.
Section 10.13 Issuer Obligation.
          No recourse may be taken, directly or indirectly, with respect to the
obligations of the Issuer on the Series A CP Notes or under this Indenture or
any certificate or other writing delivered in connection herewith or therewith,
against (i) any owner of a membership or other equity interest in the Issuer or
(iii) any manager, partner, owner, beneficiary, agent, officer, director,
employee or agent of the Issuer, or of any holder of a membership or other
equity interest in the Issuer.
Section 10.14 No Petition.
          The Trustee, by entering into this Indenture, and each Series A CP
Noteholder, by accepting a Note, hereby covenant that they will not at any time
institute against the Issuer, or join in any institution against the Issuer, any
bankruptcy, reorganization, arrangement, insolvency or liquidation proceedings,
or other proceedings under any United States federal or

53



--------------------------------------------------------------------------------



 



state bankruptcy or similar law in connection with any obligations relating to
the Notes, this Indenture, until at least one year and one day after the payment
in full of all Series A CP Notes issued under this Indenture.
Section 10.15 Force Majeure.
          In no event shall the Trustee be responsible or liable for any failure
or delay in the performance of its obligations hereunder arising out of or
caused by, directly or indirectly, forces beyond its control, including, without
limitation, strikes, work stoppages, accidents, acts of war or terrorism, civil
or military disturbances, nuclear or natural catastrophes or acts of God, and
interruptions, loss or malfunctions of utilities, communications or computer
(software and hardware) services; it being understood that the Trustee shall use
reasonable efforts which are consistent with accepted practices in the banking
industry to resume performance as soon as practicable under the circumstances.

54



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the Issuer and the Trustee have caused this
Indenture to be duly executed by their respective officers thereunto duly
authorized, all as of the day and year first above written.

           


PIPER JAFFRAY & CO., Issuer
      By:   /s/ Timothy L. Carter/Mary B. Swanson         Printed Name:  
Timothy L. Carter/Mary B. Swanson        Title:   Treasurer/Assistant Treasurer 
      THE BANK OF NEW YORK MELLON, as Trustee
      By:   /s/ Maryann Joseph         Printed Name:   Maryann Joseph       
Title:   Vice President     

55